  
 
 
 
 
PIEDMONT GARDENS
 
 
 
 
 
499
 
 
359 NLRB No. 46
 
A
m
erican 
Baptist Homes 
of the
 
West
 
d/b/a 
Piedmont 
Gardens 
and
 
Service Employees International 
Union, United Healthcare Workers
-
West
. 
Case 
32

CA

063475
 
December 
15
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
,
 
 
G
RIFFIN
,
 
AND 
B
LOCK
 
The issues
 
in this case are whether the Respondent vi
o-
lated Section 8(a)(5) and (1) of the National Labor Rel
a-
tions Act by failing to provide the Union with the names, 
job titles, and/or written statements 
of three individuals 
who claimed that they witnessed 
an empl
oyee engaging 
in work misconduct that resulted in the employee

s te
r-
mination.  T
he judge, applying 
Pennsylvania Power Co
.
, 
301 NLRB 1104 (1991), found that
, because 
the R
e-
spondent did not establish a legitimate and substantial 
confidentiality interest
 
in t
he names and job titles, it
 
vi
o-
lated Section 8(a)(5) and (1) of the Act by failing to pr
o-
vide the
m
.
  
By contrast, the judge, applying the categor
i-
cal exemption for witness statements established in 
A
n-
heuser
-
Busch
, 
Inc.
, 237 NLRB 982 (1978), found that 
the 
Respondent was not required to provide the Union 
with witness statements obtained during the Respon
d-
ent

s investigation of employee misconduct.  Accordin
g-
ly, he dismissed the complaint allegation regarding those 
statements.
1
 
 
 
The Acting General Counsel an
d the Charging Party 
urge the Board to overrule  
Anheuser
-
Busch
, arguing that 
the bright
-
line rule it created is inappropriate and that, 
instead, the Board should apply the balancing test artic
u-
lated by the Supreme Court in 
Detroit 
Edison
 
Co.
 
v. 
NLRB
, 440 
U.S. 301 (1979)
.
2
  
In the alternative, t
he Ac
t-
ing General Counsel contends that, even 
under
 
Anheuser
-
Busch
, 
C
harge 
N
urse Lynda Hutton

s statements were 
not exempt from disclosure
,
 
because the Respondent did 
not provide 
her
 
with an assurance of confidential
ity b
e-
fore she provided the statements.
  
 
                                        
        
 
1
 
On April 16, 2012, Administrative Law Judge Gerald M. Etchin
g-
ham
 
 
issued the attached decision.  The Acting General Counsel and the 
Charging Party filed exceptions and 
the Acting General Cou
n
sel filed a
 
supporting brief
;
 
the 
Respondent filed an answering brief, and the Ac
t-
ing General Counsel filed a reply brief.  Additionally, the Respondent 
filed limited cross
-
exceptions and a supporting brief, the Acting Ge
n-
eral Counse
l filed an answering brief, and the Respondent filed a reply 
brief. 
 
2
 
Although the Board did not request amicus curiae briefs in this 
case, the Board requested briefing in 
Hawaii Tribune
-
Herald
, 
359 
NLRB 
325
 
(2012),
 
which also concerns the 
Anheuser
-
Busch
 
stan
d
ard
. 
 
In reaching its decision here, the Board has taken administrative notice 
of those briefs and has considered the relevant arguments.  
  
 
 
 
The Respondent 
cross
-
excepts to the judge

s finding 
that 
it
 
violated Section 8(a)(5) and (1) 
of 
the Act by fai
l-
ing to provide the Union with the 
names and job titles of 
the 
witness
es
.  The Respondent argues that
 
it
 
was not 
required to produce the information because, 
under 
D
e-
troit Edison
,
 
supra, 
it had a confidentiality interest that 
outweighed the Union

s need for the information.  The 
Respondent also argues that the Board should 
expand the 
scope of 
Anheuser
-
Busch

s
 
bright 
line rule 
to include 
names of witnesses
 
as well
.
 
 
We agree with the judge, for the reasons set forth in 
his decision, that the Respondent violated the Act by 
failing to provide the witnesses

 
names and job titles.  
With respect to the witness stat
ements, w
e have decided, 
for the reasons set forth below, to overrule 
Anheuser
-
Busch
 
and 
to 
apply
 
the
 
Detroit Edison
 
balancing test 
in 
future 
cases where the employer argues that it has a co
n-
fidentiality interest in
 
protecting witness statements from 
discl
osure
.
  
In the present case, however, we will apply 
Anheuser
-
Busch
 
because, as explained in this decision, 
we find that retroactive application of the 
Detroit Edison 
test would work a 

manifest injustice

 
on the Respondent 
and others who came to rely on th
e 
Anheuser
-
Busch
 
rule.  
Consistent with that rule, we adopt the judge

s finding, 
as set forth in detail below, that two of the witnesses

 
statements were exempt from disclosure.  Contrary to the 
judge, however, we find that 
C
harge 
N
urse Hutton

s 
statements
 
were not witness statements within the mea
n-
ing of 
Anheuser
-
Busch
.
   
 
Accordingly, we adopt the judge

s rulings, findings
,
3
 
and conclusions in part, reverse them in part, and adopt 
the recommended Order as modified below. 
 
Facts
 
The Respondent operates a c
ontinuing 
care facility in 
Oakland, California, that provides three levels of care for 
its residents: independent living, assisted living, and 
skilled nursing.  I
n June 2011,
4
 
C
harge 
N
urse Barbara 
Berg
 
notified 
the 
Respondent

s 
h
uman 
r
esources 
d
ire
c-
tor
,
 
Al
ison Tobin
,
 
that she 
had seen
 
certified nursing 
assistant (CNA) and unit employee Arturo 
Bariuad slee
p-
ing while on duty.  Tobin 
asked
 
Berg to prepare a written 
statement 
so that 
the 
Respondent could begin an invest
i-
gation
; Tobin informed Berg
 
that her stat
ement would be 
                                        
        
 
3
 


is not to overrule an admini
s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  
We have carefully examined the record and find no 
basis for reversing the findings
 
4
 
All dates are in 2011
,
 
unless otherwise indicated.
 
 500
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
confidential.  
Berg prepared a written statement, as r
e-
quested.  
 
Charge 
N
urse 
Hutton also
 
allegedly
 
observed Bariuad
 
sleeping on duty
.  After 
she learned that Berg had
 
repor
t-
ed Bariuad

s actions to management,
5
 
Hutton wrote a 
statement 
repo
rting Bariuad

s conduct 
and slipped it u
n-
der Tobin

s door.  
N
o one
 
had
 
asked 
Hutton
 
to create
 
a
 
statement
,
 
nor was she given any 
assurances of confide
n-
tial
ity.  The record establishes that, in making the stat
e-
ment, Hutton assumed that it would be kept conf
idential.  
One or 
2
 
days later, Hutton submitted a second statement 
after 
Tobin 
asked her to clarify the date of the alleged 
incident.
 
Tobin 
also asked CNA Ruth 
Burns, who 
was the only 
other unit employee working the night shift 
with Bar
i-
uad, to 
prepare a
 
statement 
documenting 
instances 
that
 
she witnessed Bariuad sleeping 
while 
on duty. 
 
Co
n-
sistent with the Respondent

s general policy, Tobin a
s-
sured Burns that her statement would be 
confidential.
  
Burns complied with Tobin

s request and prepared a 
statement
.  
 
 
After reviewing the witness statements, the Respon
d-
ent terminated Bariuad

s employment.  
Following Bar
i-
uad

s termination, 
U
nion 
R
epresentative Donna 
Mapp 
sent 
the 
Respondent

s 
a
cting 
h
uman 
r
esources 
d
irector
,
 
Lynn Morgenroth
,
 
an information request.  
Mapp r
e-
quested, in relevant part, 

[a]ny and all stat
e
ments that 
[
were used
] as part of your investigation into Mr. Arturo
 
[
Bariuad
]

 
as well as 

[t]he names and job title of ever
y-
one 
[who]
 
was involved in the investig
a
tion.

 
 
On June 
17, 
the Union filed a
 
grievance over Bariuad

s termin
a-
tion and, that same day, 
Morgenroth responded
 
to the 
Union

s information request 
via email.
  
Morgenroth i
n-
formed the Union that the Respondent would not provide 
the names or the job ti
t
les of the individuals who wi
t-
nessed B
ariuad

s alleged misconduct
.  Morgenroth also 
denied the 
Union

s request for witness statements, 
sta
t-
ing:
 
 
The employer conducted a confidential investigation 
regarding the allegations, as such disclosures of this i
n-
formation would breach witness confident
iality.  The 
Grievant (whom you represent) was present when the 
incident(s) occurred, so you already have this info
r-
mation.  The law does not require that we provide you 
with witness statements collected
 
during our investig
a-
tion.  See 
Anhe
u
ser
-
Busch
, 237 N
LRB 982 (1978); 
Fleming 
[Cos.],
 
332 NLRB 1086 (2000); 
Northern I
n-
diana Public Service 
[Co.]
, 347 NLRB 
[
210
]
 
(2006). 
 
                                        
        
 
5
 
The duties of the charge nurses include reporting employee mi
s-
conduct and writing accounts of any incidents that they 
witness.  They 
are not unit employees.  
 
However, the Company would like to work with the 
Union regarding an accommodation to disclosure.  Mr.
 
Bariuad

s statement is inc
luded in hi
s HR file, attached.
 
 
Thereafter, the Respondent never furnished the r
e-
quested information to the Union.
 
Discussion
 
After careful
 
consideration,
 
we find that 
the rationale 
of 
Anheuser
-
Busch
 
is flawed.  In our view, 
national labor 
policy will 
best 
be served
 
by overruling 
that decision 
and
, instead,
 
applying
 
the test set forth in
 
Detroit Edison
 
when 
a union requests 
the production of 
witness stat
e-
ments 
that 
are necessary and relevant to the union

s re
p-
resentational role
,
 
but in which 
the employer has a legi
t-
i
mate and substantial confidentiality 
interest
.
  
 
Section 8(a)(5) of the Act imposes on an employer 
the
 

general obligation

 
to furnish a union with relevant i
n-
formation necessary to the union

s proper performance of 
its duties as the collective
-
bargaining 
representative of its 
employees
, including 
information that the union needs to 
determine whether to take a grievance to arbitration a
b-
sent settlement.  
NLRB v. Acme Industrial Co
., 385 U.S. 
432 (1967).  In 
Acme
, the Supreme Court observed that 
providing a 
union with information relevant to the pr
o-
cessing of grievances not only aids the union in repr
e-
senting grievants
,
 
but allows it to 

sift out unmeritorious 
claims.

  
Id
. at 438.  The Board applies a liberal test to 
determine whether information is relevant
; the issue is 
whether the 
requested information
 
is of 

probable

 
or 

potential

 
relevance.  
Transport of New Jersey
, 233 
NLRB 694, 694 (1977).  As the Board explained in 
Pennsylvania Power
, 

the information need not be di
s-
positive of the issue between the
 
parties but must merely 
have some bearing on it.  In general, the Board and the 
courts have held that information that aids the arbitral 
process is relevant and should be provided.

 
 
301 NLRB 
at
 
1105.  
 
Establishing relevanc
e
, however, does not 
end the i
n-
quiry
.  
If a party asserts that requested information is 
confidential, the Board balances the union

s need for the 
relevant 
information against any legitimate and substa
n-
tial confidentiality interests established by the employer.  
See 
Detroit Edison, 
440 U
.S. 
at 318

320
.  The party a
s-
serting the confidentiality interest bears the burden of 
establishing that interest.  
Washington Gas Light Co
., 
273 NLRB 116, 
116 
(1984).  
Further, 

a party refusing to 
supply information on confidentiality grounds has a duty 
t
o seek 
an accommodation.

  
Pennsylvania Power
, 
301 
NLRB
 
at 1105.
  
 
Notwithstanding the employer

s general duty to pr
o-
vide 
relevant 
information, the Board in 
Anheuser
-
Busch
 
created a broad
, bright 
line exception, holding that 

the 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
501
 
 

general obligation

 
to ho
nor requests for information, as 
set forth in 
Acme
 
and related cases, does not encompass 
the duty to furnish witness statements
.

  
237 NLRB
 
at 
984

9
85. 
 
In creating this rule, t
he Board 
concluded
 
that 
witness statements 

are fundamentally different from th
e 
types of information contemplated in 
Acme, 
and discl
o-
sure of witness statements involves critical consider
a-
tions which do not apply to requests for other types of 
information.

  
Id.
 
at 984.
  
In support of its position, th
e 
Board
 
cited the Supreme Court

s
 
holding in 
NLRB v. 
Robbins Tire & Rubber Co.
, 437 U.S. 214 (1978)
, that 
the Freedom of Information Act (FOIA), 5 U.S.C. § 552, 
did not require the Board to disclose, prior to an unfair 
labor practice hearing, statements of witnesses whom the 
Board intende
d to call at the hearing.  Although a
c-
knowledging that the 
Robbins Tire
 
Court was addressing 
only the 

special danger flowing from prehearing di
s-
covery in NLRB proceedings,

 
437 U.S. at 239, the 
A
n-
heuser
-
Busch
 
Board relied on the Court

s observations 
that 
the premature release of witness statements risked 
employer and union intimidation of potential witnesses, 
as well as the possibility that witnesses might be relu
c-
tant to give statements at all absent assurances against 
prehearing disclosure.  
Anheuser
-
Bus
ch
, supra at 984.
 
To begin, we reject the premise of 
Anheuser
-
Busch 
that 
witness statements are fundamentally differen
t
 
from 
the types of information contemplated in 
Acme
, which 
concerned subcontracting information.
6
  
If relevant and 
necessary to the union

s representative duties, then r
e-
quested information is, at bottom, fundamentally the 
same for purposes of the Act.  This is particularly true in 
the grievance context, where unions must decide whether 
to expend limited resources processing a grievance at 
all.
7
  
That does not mean, of course, that there are not 
other factors to consider, much less that a union is a
l-
ways entitled to receive the information that it seeks.  
But we are not persuaded that there is some fundamental 
difference between witness stat
ements and other types of 
information that justifies a blanket rule exempting such 
statements from disclosure.  In this respect, we find it 
significant that 
Anheuser
-
Busch
 
predated 
Detroit Edison
 
and, therefore, the Board did not have the opportunity to 
co
nsider whether the test that the Supreme Court artic
u-
                                        
        
 
6
 
See 385 U.S. 432 (finding that the employer was required to pr
o-
vide information about the removal of certain equipment from the plant 
where the information was relevant to grievances the union had filed). 
 
7
 
We di
sagree with our colleague and the 
Anheuser
-
Busch
 



, 237 NLRB 
 
at 984. In 
our view, it is the 
Anheuser
-
Busch
 
rule that fails to advan
ce the grie
v-
ance and arbitration process, which, as the Supreme Court noted in 
Acme,
 
is aided by prearbitration exchanges of information.  See 385 
U.S. at 438.     
 
lated in that case for disclosure of allegedly confidential 
information should apply to witness statements.  
 
Nor are we persuaded that 
Robbins Tire
, 
supra, 
r
e-
quires or justifies a blanket rule exempting
 
witness 
statements from an employer

s duty to provide relevant 
information.  As described, 
Robbins Tire
 
did not involve 
a union

s right under the Act to information relevant to 
its role in the collective
-
bargaining process
.
  
Rather,
 
Robbins Tire
 
held only
 
that the FOIA did not require 
prehearing disclosure of Board affidavits, finding that the 
affidavits were covered under the FOIA exemption dea
l-
ing with records compiled for law enforcement procee
d-
ings
.  In 
making that 
finding
, moreover, 
the Court relied 
n
ot only on the potential for coercion or intimidation of 
witnesses,
 
as noted by the Board in 
Anheuser
-
Busch
,
 
but 
also on the absence of any evidence of Congressional 
intent to overturn the Board

s longstanding rule against 
prehearing disclosure of witness 
statements
 
in the inte
r-
est of protecting the Board

s enforcement mechanisms
. 
 
Robbins Tire
, supra
 
at 
242

243.
  
That longstanding rule 
continues.  
See 
Santa Barbara News
-
Press
, 358 NLRB 
1540
, 
1541
 
(2012) (citing cases).  Where relevant inf
o
r-
mation is reques
ted 
in the context of a
 
bargaining rel
a-
tionship, 
however, 
the Board

s longstanding pol
i
cy is to 
favor 
disclosure or, at a minimum, 
to 
require the pa
r
ties 
to bargain over an accommodation
 
in the interest of pr
o-
moting collective bargaining and private resolu
tion of 
disputes
. 
 
See
 
Acme
, supra at 437.
8
  
Thus, the policy co
n-
cerns at stake pull in opposite directions, further unde
r-
cutting the rationale of 
Anheuser
-
Busch
.  
 
As indicated, we
 
recognize that, in some cases, there 
will
 
be legitimate and substantial co
nfidentiality interests 
that 
warrant consideration, including the 
risk that e
m-
ployers or unions will 
intimidate or harass those who 
have given statements, or
 
that witnesses will be reluctant 
to give statements
 
for fear of disclosure.  But
 
the same 
risks 
ar
e presented by 
the disclosure of witness names
, 
for which 
the
re is no exemption
,
 
even where an employer 
asserts
 
good
-
faith 
concerns of confidentiality, threats, or 
coercion.  In
 
fact
, the Board in 
Anheuser
-
Busch
 
specif
i-
cally affirmed the holding of 
Transpo
rt of New Jersey
,
9
 
in which the Board held that an employer, who claimed 
that the disclosure of witness names would expose the 
witnesses to harassment, had a duty to produce the r
e-
quested information.  
Supra
, 237
 
NLRB 
at 984 fn
.
 
5.  
The Board in 
Transport 
of New Jersey
 
found that the 
employer

s concerns were speculative and were ou
t-
                                        
        
 
8
 
Congressional intent regarding the application of the FOIA clearly 
is irrelevant in this 
context.
 
9
 
233 NLRB 694.  
 
 502
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
weighed by the union

s need for the information.  233 
NLRB at 695.
  
 
A 
review of 
other Board decisions
 
in
volving the di
s-
closure of witness names establishes that 
the 
flexible 
app
roach of 
Detroit Edison
 
adequately protects the inte
r-
ests of the employer and witnesses, while preserving the 
general right of requesting unions to obtain relevant i
n-
formation.  
In 
Pennsylvania Power
,
10
 
the Board found 
that the employer, which operated a nu
clear power ge
n-
erating plant, provided a legitimate and substantial conf
i-
dentiality defense justifying its refusal to produce the 
names of informants who provided information about 
suspected employee drug use.  
I
n 
Mobil Oil
 
Corp.
,
11
 
the 
Board found that the
 
employer

s confidentiality claim 
prevailed in similar circumstances.  There, the Board 
considered whether the employer unlawfully refused to 
disclose
 
the identity of the person who provided info
r-
mation that led to the mandatory drug screening of three 
emp
loyees.  The Board found that the employer lawfully 
refused to disclose the name of the person who reported 
the drug use
,
 
but unlawfully failed to provide a summary 
of the informant

s report.  In 
Metropolitan Edison
 
Co.
,
12
 
the Board distinguished 
Pennsylvan
ia Power
 
and 
Mobil 
Oil
 
and found that the employer violated the Act by r
e-
fusing to 
disclose
 
names of two informants who
 
had
 
pr
o-
vided information that led to the discharge of an emplo
y-
ee for stealing food from the plant cafeteria.  
T
he Board 
assumed that th
e 
employer

s
 
confidentiality claim 
was 
legitimate and substantial
, but found that the employer

s 
blanket refusal to provide any information 
was not just
i-
fied
; the Board 
then 
found that the employer had an obl
i-
gation to offer an accommodation
 
with regard to
 
the di
s-
closure of the information
.  Id. at 107.  In the Board

s 
view, 

concerns about petty cafeteria theft, which pose
s
 
no apparent threat to employee or public safety, do not 
carry the same unusually great weight as the interests 
that were found to be p
resent in 
Pennsylvania Power
 
and 
Mobil Oil
.

  
Id. 
at 108
 
(internal quotation marks omi
t-
ted)
.
13
 
 
Like
 
the disclosure of witness names, the disclosure of 
witness statements 
may
 
raise legitimate and substantial 
concerns of confidentiality or retaliation in som
e cases.
  
Nothing in our decision today precludes appropriate co
n-
                                        
        
 
10
 
301 NLRB at 1106

1107.
 
11
 
303 NLRB 780, 780

781 (1991).
 
12
 
330 NLRB 107 (1999).
 
13
 
See also 
Alcan
 
Rolled Products, 
358 NLRB 
37, 43

44
 
(2012) 

-
employer esta
b-
lished a conf
i
dentiality
 
interest in the names of witnesses to an accident 

duty to bargain over an accommodation).   
 
sideration of those concerns.
14
  
We find no basis, howe
v-
er
,
 
to assume that 
all
 
witness statements, no matter the 
circumstances, warrant exemption from disclosure.
  
R
a-
ther,
 
we 
find it more appr
opriate to 
apply the same flex
i-
ble approach
 
that we apply in cases involving witness 
names.  
That test requires 
that if the requested info
r-
mation is determined to be relevant, the 
party asserting 
the 
con
fidentiality defense has the burden of proving that 
a
 
legitimate and substantial confidentiality interest exists, 
and that it outweighs the requesting party

s need for the 
information.  See 
Detroit Edison
, 440 U.S. 
301, 
318

320
 
(1979)
; 
Jacksonville Area Ass
n.
 
for Retarded 
Citizens
, 
316 NLRB 338, 340 (1995). 
 
The
 
Board considers 
whether the information withheld is sensitive or conf
i-
dential based on the specific facts in each case.  See 
Northern Indiana Public Service Co.
, 347 NLRB 210, 
211 (2006).  As stated above, the party asserting the co
n-
fidentiality defen
se may not simply refuse to furnish the 
requested information, but must raise its confidentiality 
concerns in a timely manner and seek an accommodation 
from the other party.  
Detroit Newspaper Agency
, 317 
NLRB 1071, 1072 (1995).  
 
We find that this 
approac
h 
will 
effectively protect 
both 
the employer and the 
witnesses where the
 
employer 
demonstrates
 
a
 
reasonable concern regarding 
confident
i-
ality, harassment, or coercion,
 
while also
 
safeguarding 
the
 
union

s 
statutory right to 
obtain information relevant 
to gr
ievance
 
processing
.  See 
Fleming Cos
., 332 NLRB 
1086, 1088

1091 (2000)
 
(M
em
b
e
rs Fox and Liebman
,
 
concurring).
 
Prospective Application 
 
The next issue
 
that
 
we confront is whether the foreg
o-
ing principles should be applied retroactively
, i.e., in this 
case. 
 
T
he propriety of retroactive application 
in any pa
r-
ticular case 
is determined by balancing any ill effects of 
retroactivity against 

the mischief of producing a result 
which is contrary to a statutory design or to legal and 
equitable principles.

 
 
Securit
ies & Exchange Commi
s-
                                        
        
 
14
 
Our colleague asserts a litany of adverse consequences that will 
occur if the Board applies
 
the 
Detroit Edison
 
test to witness statements, 

r-
nal investigations; an inability of employers to protect employee wi
t-
nesses from harassment or intimidation; employer difficulty complying 
with confidentiality guidelines established by the Equal Employment 
Opportunity Commission 
[EEOC] 

workplace harassment; and increased Board litigation.  We disagree.  
The 
Detroit Edison
 
balancing test is designed to take in
to account any 
legitimate and substantial confidentiality interest that an employer may 
have, which would include concerns about witness intimidation or 
compliance with EEOC guidelines.  Where such concerns exist, the 
employer will not be required to provi
de the information, but will mer
e-
ly need to seek an accommodation from the union.  It follows, then, that 
the 
Detroit Edison
 
test encourages parties to a collective
-
bargaining 
agreement to work together to accommodate their competing interests.
 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
503
 
 
sion v. Chenery Corp
., 332 U.S. 194, 203 (1947).  Purs
u-
ant to this principl
e, the Board will apply an arguably 
new rule retroactively to 
all pending cases, including the 
case in which the new
 
rule is announced
,
 
so long as this 
does not
 
work a 

manifest in
justice.

  
See 
Pattern Ma
k-
ers (Michigan Model Mfrs.)
, 310 NLRB 929, 931 (1993).  
In determining whether retroactive application will cause 
manifest injustic
e, the Board balances three factors: 
(1) 

the reliance of the parties on preexis
ting law

; 
(2)
 

the 
effect of retroactivity on accomplishment of the purposes 
of the Act

; and 
(3)
 

any particular injustice arising from 
retroactive application.

 
 
SNE Enterprises
, 344 NLRB 
673, 673 (2005) (citing cases).
  
We find that prospective 
applica
tion 
only 
is appropriate here.
15
 
 
Our decision today marks a departure from longstan
d-
ing 
precedent, and t
here is no doubt that 
many employers 
have come to rely 
on 
the 
Anheuser
-
Busch
 
exemption, as 
demonstrated by the Respondent in this case 
when it d
e-
nied th
e Union

s request for witness statements
: 
the R
e-
spondent cite
d 
Anheuser
-
Busch
 
in 
its letter to the Union 
in which it denied the Union

s information request.
 
 
Therefore, we conclude that retroactive application of 
our new approach to employers, who at the t
ime they 
refused 
 
to 
 
provide 
 
witness 
 
statements 
 
were following 
existing Board law, would work an injustice.  Accordin
g-
ly, 
we will apply 
Detroit Edison
 
pro
spectively
;
 
in the 
present case and all other cases where the employer

s 
refusal to provide reques
ted witness statements occurred 
                                        
        
 
15
 
Unlike hi
s colleagues, Chairman Pearce would apply the new 
D
e-
troit Edison
 
balancing test retroactively and order the Respondent to 
provide the requested witness statements to the Union.  Under 
Detroit 
Edison
, the witness statements contain relevant information, and
 
the 
Respondent has failed to establish any legitimate and substantial conf
i-
dentiality interest in them, as there is no credible evidence supporting 
its professed concern about workplace harassment.  Therefore, the 
statements are required to be produced un


Anheuser
-
Busch
 
in its letter denying the U
n-

o-
raneous conduct, to establish reliance that would make retroactive 
application of this deci
sion inappropriate. The Respondent had the 
opportunity to act in accordance with the 
Detroit Edison
 
standard in 
effect at the time of the request by providing the requested witness 
names and addresses. The fact that the Respondent refused to do so 
preclude
s any argument that it would have followed 
Detroit Edison
 
with respect to witness statements had the applicability of that standard 
been established at the time.  In short, it is apparent that the Respondent 
would have refused to provide the statements eve
n if this decision had 
been extant at the time of the request.  Therefore, it is not prejudiced by 
the change in law.  On the other side of the balance, failing to apply the 

that the
 



whether or not the Respondent had a legitimate b
asis for the termin
a-
tion.  Under these circumstances, Chairman Pearce does not see a man
i-
fest injustice in simply requiring the Respondent to provide this info
r-
mation to the Union.   
 
before the date of this decision, we shall apply 
Anheuser
-
Busch
 
in evaluating the lawfulness of the employer

s 
conduct
.
  
 
Ruling on the Merits
 
As stated above, the judge found that the statements of 
Berg, Hutton, and Burns
 
w
ere 

witness statements

 
wit
h-
in the meaning of 
Anheuser
-
Busch
.  The judge also 
found, applying 
Pennsylvania Power
, 
301 NLRB 1104
 
(1991)
, that the names of the witnesses were not conf
i-
dential
,
 
and that the Respondent violated Section 8(a)(5) 
and (1) of the 
Act by failing to provide them to the U
n-
ion.
 
We adopt the judge

s findings with respect to the wi
t-
nesses

 
names and job titles.  
The Respondent argues that 
it
 
has demonstrated a legitimate and substantial
 
confide
n-
tiality interest
 
because it has a policy of
 
keeping the 
names of witnesses confidential
,
 
and because revealing 
the names of witnesses could lead to the harassment of 
those witnesses.  The Respondent also argues that its 
confidentiality interest outweighs the Union

s need for 
the information because
 
the Union could have easily o
b-
tained the names of the employees working the night 
shift with Bariuad from the posted work schedules.  
We 
reject the Respondent

s arguments.
16
  
First, citing 
Alcan 
Rolled Products
,
 
358 NLRB 
37
 
(2012)
, the judge prope
r-
ly found
 
that an employer

s policy of keeping names and 
witness statements confidential does not by itself esta
b-
lish a legitimate and substantial confidentiality interest.  
Second, the credited evidence 
fails to
 
establish any fact
u-
al basis for 
the Respondent

s ass
erted
 
concern regarding 
workplace harassment. 
 
Third, 
as the judge also found, 
the Union

s ability to obtain the requested information 
elsewhere does not excuse the Respondent

s obligation 
to provide the information.  See 
King Soopers, Inc., 
344 
NLRB 842, 
845 (2005), enfd. 476 F.3d 843 (10th Cir. 
2007).  
Moreover
, the Respondent

s argument that the 
names of the witnesses were easily available from the 
posted schedule 
significantly undercuts its a
r
gument 
 
that 
 
the 
 
names 
 
and job titles 
were confidential.  
For the 
foregoing reasons,
 
we adopt the judge

s finding that the 
Respondent violated Section 8(a)(5) and (1) of the Act 
by refusing to provide the requested names and job titles 
of the witnesses
.
 
 
Turning to the statements, 
in the absence of exce
p-
tions
, we
 
adopt the judge

s finding that the statements of 
Berg and Burns were 

witness statements

 
within the 
meaning of 
Anheuser
-
Busch
.  We therefore affirm the 
                                        
        
 
16
 

exp
and 
Anheuser
-
Busch
 
to apply to witness names as well as witness 
statements.  
 
 504
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
judge

s finding that the Respondent did not violate the 
Act by failing to provide the Union with their
 
statements.  
 
We find merit, however, in the Acting General Cou
n-
sel

s argument 
that 
C
harge 
N
urse 
Hutton

s statement
s
 
w
ere
 
not 

witness statement
s.

 
 
Contrary to the judge, 
we
 
find
 
it significant 
that Hutton

s statement
s
 
were
 
not pr
o-
vided under an assuranc
e of confidentiality.  
F
or a stat
e-
ment to be exempt under 
Anheuser
-
Busch
,
 
the statement 
must
 
be adopted by the witness
,
 
and assurances 
must 
have been given
 
to the witness that the statement will 
remain confidential.  
El Paso Electric Co.
,
 
355 NLRB 
428, 428
 
fn. 3
, 458
 
(2010), enfd. 681 F.3d 651 (5th Cir. 
2012)
.  See also 
New Jersey Bell Telephone Co.
, 300 
NLRB 42, 43 (1990), enfd. 936 F.2d 144 (3d Cir. 1991)
.  
Here, 
a
lthough 
Hutton assumed that
 
her statements
 
would be confidential 
because of 
the 
Respondent

s
 
ge
n-
eral policy 
regarding such
 
statement
s
, she
 
was not 
prompted to give the statement
s
 
by any
 
assurance of co
n-
fidentiality.  
In fact, a
t no time was Hutton given any 
affirmative assurance that 
her
 
statement
s
 
would be kept 
confidential
.  
Rather, 
the record 
establishes that Hutton
 
gave the statement
s
 
because it was 
one 
of her job dut
ies 
to do so.  
Accordingly
,
 
we find that 
Hutton

s statement
s
 
w
ere
 
not subject to the 
Anheuser
-
Busch 
exemption and 
that the Respondent therefore violated Section 8(a)(5) 
and (1) by
 
failing to provide her statements to the Union.  
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, 
Amer
i-
can Baptist Homes of the West d/b/a Piedmont Gar
dens
, 
Oakland, California, 
its officers, agents, successors, and 
assigns
,
 
shall take the action set forth in the Order as 
modified.
 
1. Substitute the following for paragraph 
1
(
a
)
.
 

(a)  Failing and refusing to bargain in good faith with 
the Union by refusi
ng to provide requested information 
that is relevant
 
and necessary
 
to the processing of a 
grievance.

 
2. Substitute the following for paragraph 2(
b
) and r
e-
letter the succeeding paragraphs accordingly
.
 

(
b
)  
Provide the Union with the statements of Lynda 
Hu
tton.

 
 
3. Substitute the a
ttached notice for that of the 
admi
n-
istrative law judge.
 
 
M
EMBER 
H
AYES
, dissenting
.
 
I would not overturn the longstanding and well
-
established rule of 
Anheuser
-
Busch, 
237 NLRB 982 
(1978), which holds that an employer

s general ob
lig
a-
tion to provide relevant information in response to a u
n-
ion

s request, as set forth in 
NLRB v. Acme Industrial 
Co
., 385 U.S. 432 (1967), and related cases, does not 
include the duty to provide witness statements obtained 
during an employer

s investigat
ion of employee misco
n-
duct.  Id. at 984

9
85.
1
  
The bright
-
line rule of 
Anheuser
-
Busch
, which has been applied since 1978, serves long
-
recognized important labor policies. The rule protects the 
integrity of the arbitration process, protects employee 
witness
es who participate in workplace investigations 
from coercion and intimidation, and enables employers 
to conduct effective investigations into workplace mi
s-
conduct.
 
The Supreme Court has long recognized the dangers of 
releasing witness statements.
 
In
 
NLRB v
. Robbins Tire & 
Rubber Co.
, 437 U.S. 214 (1978)
, 
the Court held that the 
Board was not required under the Freedom of Info
r-
mation Act (FOIA) to disclose, prior to an unfair labor 
practice hearing, statements of witnesses whom the 
Board anticipated would te
stify at the hearing.   The S
u-
preme Court cited several risks to the Board

s investig
a-
tion that would result from such disclosure, including the 

most obvious risk

 
of coercion and intimidation of e
m-
ployees who provide statements, as well as the reluctance
 
of witnesses to participate in Board investigations and to 
give truthful statements. Id. at 239.
 
Relying on 
Robbins Tire,
 
the Board in 
Anheuser
-
Busch
 
correctly recognized that the arbitration process would 
not be well
 
served by requiring the prearbitratio
n produ
c-
tion of witness statements.  The Board reasoned that 
mandating the disclosure of witness statements 

would 
diminish rather than foster the integrity of the grievance 
and arbitration process

 
because witness statements are 

fundamentally different f
rom the types of information 
contemplated in 
Acme

 
and requests for their disclosure 
raise 

critical considerations which do not apply to r
e-
quests for other types of information.

  
237 NLRB at 
984.  Specifically, the Board emphasized the potential for 
coer
cion and intimidation of witnesses whose statements 
are disclosed prior to arbitration hearings and that 

wi
t-
                                        
        
 
1
 
I agree with the judge and my colleagues that, under extant prec
e-
dent, the Respondent unlawfully failed to provide the Union with the 
names and job titles of three witnesses.  

u-
ment that, rather than overruling 
Anheuser
-
Busch
, its per se rule e
x-
empting witness statements from disclosure should be extended to 
witness names.  However, inasmuch as my colleagues choose to elim
i-
nate that per se exemption e
ntirely, I agree to apply dispositive extant 
law in deciding this case.  Similarly, I agree with the majority that, 
under 
Anheuser
-
Busch
, as applied in  
El Paso Electric Co.,
 
355 NLRB 
No. 71 (2010), enfd. 681 F.3d 651 (5th Cir. 2012), and 
New Jersey Bell 
T
elephone Co.
, 300 NLRB 42, 43 (1990), enfd. 936 F.2d 144 (3d Cir. 
1991), 
C
harge 
N

statements exempt from disclosure because they were not provided 
under an assurance of confidentiality.  While I do not agree t
hat assu
r-
ances of confidentiality should be required
 
under
 
Anheuser
-
Busch
, I 
agree for institutional reasons to apply that precedent here.  
 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
505
 
 
nesses may be reluctant to give statements absent assu
r-
ances that their statements will not be disclosed at least 
until after the investigation and
 
adjudication are co
m-
plete.

 
Id. (citing 
Robbins Tire,
 
437 U.S. at 240).  
 
I agree with the Board in 
Anheuser
-
Busch
 
and its 
progeny that the same concerns identified in
 
Robbins 
Tire 
apply equally to the arbitration context.  Like wi
t-
nesses in an unfair lab
or practice proceeding, witnesses 
in an arbitration proceeding may face pressure to change 
their testimony, or not testify at all, if their statements are
 
revealed before the hearing.  Further, like unfair labor 
practice litigation, there is no general rig
ht to pretrial 
discovery in arbitration proceedings. See 
California 
Nurses Assn.
,
 
326 NLRB 1362, 1362 (1998).  A key be
n-
efit of labor arbitration is that it is an informal, exped
i-
tious process that is 
often 
unencumbered by prehearing 
discovery disputes.  F
urther, arbitration, like unfair labor 
practice proceedings, is an adversarial process and can be 
just as contentious.
2
  
 
The 
Anheuser
-
Busch
 
rule protects employee witnesses 
who participate in workplace investigations from coe
r-
cion, intimidation and retali
ation by the union or 
coworker
s regardless of whether the 
investigated mi
s-
conduct issue 
matter goes to arbitration.
  
In 
Northern 
Indiana Public Service Co
., 347 NLRB 210, 214 (2006), 
the Board found that the employer did not unlawfully 
refuse, on the basis
 
of confidentiality, to furnish the u
n-
ion with a copy of notes from interviews conducted by 
the employer in investigating an employee

s complaint 
about the threateni
ng conduct of his supervisor.
3
  
The 
Board recognized that 

an individual

s participation in
 
such an investigation, whether as complainant or as wi
t-
ness, may subject the individual to intimidation and ha
r-
assment by coworkers and/or supervisors.

  
The Board 
explained that 

treating [the] interview notes as confide
n-
tial . . . protect[s] witnesses f
rom retaliation because of 
their participation.

  
 
My colleagues assert that there is the same risk of c
o-
ercion or intimidation of employees with the disclosure 
of witness names, which the Board has not categorically 
exempted from disclosure.  
As I mention
 
above, I agree, 
but I believe this argument would favor extending the 
Anheuser
-
Busch
 
rule to witness names, not abandoning 
the rule, particularly in those instances where the wi
t-
                                        
        
 
2
 
See 
NLRB v. 
Electronic 
Workers Local 745
, 759 F.2d 533, 534

5
35 (6
th
 
Cir. 1985) (enforcing order finding that uni
on stewards unla
w-
fully threatened union member with fines for testifying against another 
employee in arbitration); 
Steelworkers Local 
5550, 223 NLRB 854, 855 
(1976) (finding that local union president made a veiled threat to
 
co
n-
vince
 
employee not to testif
y for the employer in arbitration).  
 
3
 
While 
Northern Indiana
 
was not decided under 
Anheuser
-
Busch
, 
the case addresses the important policy interests underlying the bright
-
line rule.
 
nesses are identified or identifiable as those providing 
evidence adverse to 
an employee accused of wrongd
o-
ing.
4
  
Nevertheless, 
the Board in 
Anheuser
-
Busch 
did 
essay a reasonable distinction between the two kinds of 
information
 
by distinguishing its holding from
 
Transport 
of New Jersey, 
where the Board held that an employer 
does ha
ve a duty to turn over to the union the names of 
witnesses to an incident for which the employee was 
disciplined.   237 NLRB at 985 fn. 5, citing
 
Transport of 
New Jersey
, 233 NLRB 694, 694

695 (1977).
  
In sum, at 
least in some cases, t
he danger of harassme
nt and intim
i-
dation if a witness statement is produced is much greater 
than if the union is provided only with the names of the 
witnesses.  If a union is given a list of witness names, it 
may 
have no knowledge of what the witness told the e
m-
ployer.  Furthe
r, the witness can decide what they choose 
to tell the union if subsequently interviewed.  In contrast, 
if the witness statement is produced, the union will know 
if a witness informed the employer of
 
the 
accused

s mi
s-
conduct. The union, and anyone the unio
n tells, will learn 
whether a witness is for or against the accused. 
 
T
he rule of 
Anheuser
-
Busch
 
does not hinder a union

s 
ability to investigate grievances or prepare for arbitr
a-
tion.
  
A
t the very least
, the Board can require an emplo
y-
er to provide the un
ion with a summary of the substance 
of the witness statements, without producing the actual 
witness statements or revealing the witnesses

 
identity.
   
See
 
Pennsylvania Power & Light Co.
, 
301 NLRB 1104, 
1107 (1991).  Such an accommodation permits the union 
to assess the strength of the claim before deciding 
whether to arbitrate the matter.
 
 
Further, although there is 
no general rule requiring prearbitration disclosure of i
n-
formation, the parties to a collective
-
bargaining relatio
n-
ship are free to agree in th
eir bargaining agreements upon 
                                        
        
 
4
  
See, e.g., 
Boyertown Packaging Corp
., 303 NLRB 441, 444

445 
(1991). I
n that case, an employee was terminated due to the inattentive 
driving of a forklift.  The employer furnished the union with the names 
of all employees it interviewed, but refused to identify which of these 
witnesses complained about the grievant or to pro
vide any statements.  
Id. at 444

445
. The Board affirmed the findings of the judge, who 
explained:
 
Revealing the names of only those who gave evidence damaging to 
[the grievant] is little different from delivering the statements of ident
i-
fied witnesses bec
ause the employer would, by naming those who 
complained, in fact make a statement on their behalf in their names. 
Moreover, the singling out of witnesses adverse to a grievance spo
t-

n-
necess
arily enhances the possibility they may be subject to coercion or 
intimidation in an effort to persuade them to change or retract their 
oral reports previously given to the employer. It is precisely this poss
i-
bility of coercion and intimidation of witnesse

i-
sion in 
Anheuser
-
Busch
 
was designed to prevent, and I perceive no 
logical reason why the same policy of preventing coercion and intim
i-
dation of witnesses should not apply to requests limited to the names 
of employee witnesses who com
plained.
 
 506
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
procedures for disclosure. There is no need for the Board 
to intrude on this private dispute resolution process, 
which is fundamentally a creature of contract, by impo
s-
ing what is effectively an independent statutory oblig
a-
ti
on to engage in prehearing discovery.  
 
The majority 
finds it sufficient to resolve confidential
i-
ty concerns with respect to witness statements under 
the 
case
-
by
-
case balancing of interests test articulated in 
Detroit Edison v. NLRB
, 440 U.S. 301 (1979)
.  
 
I dis
a-
gree.  This test substitutes doubt for certainty, fettering 
the ability of employers 
to effectively conduct investig
a-
tions of workplace misconduct.  
It also raises the pr
o-
spect that expeditious resolution of misconduct issues 
through the grievance
-
a
rbitration process will be denied 
in instances where an employer refuses to provide wi
t-
ness statement on confidentiality ground and the parties 
must then take an extended detour through the Board

s 
processes to resolve the dispute.
 
 
As to the adverse impac
t of the 
Detroit Edison
 
test on 
employer investigations, t
he full and candid participation 
of employees in 
such 
investigations is 
more than ever 
essential to employers 
challenged with increasing co
n-
cerns about protecting employees and avoiding liability 
if
 
they fail to 
maintain workplace safety
 
or
 
to identify 
and address workplace violence, bullying, sexual and 
other
 
types of harassment
.  If employee witnesses cannot 
be assured that their statements will remain confidential, 
they 
will
 
be reluctant to come f
orward with information 
that
 
may be detrimental to their co
workers and avoid 
participating in the 
investigation.  Further complicating 
the matter is that the majority

s reliance on a 
Detroit Ed
i-
son
 
balancing
-
of
-
interests test will often put human rel
a-
tions
 
officials, not generally steeped in knowledge of 
Board law, in the position of making a legal assessment 
whether their employer

s confidentiality interests are 
legitimate, substantial, and superior to the interest of the 
union requesting witness statement
s.   Bad enough that 
such officials already have to do this with respect to ot
h-
er requested investigatory information, but I fail to see in 
my colleague

s analysis a persuasive reason for making 
confidentiality of witness statements, the touchstone of 
any 
investigation, a case
-
by
-
case guessing game.  T
hat is 
why the 
Anheuser
-
Busch
 
Board created 

a clear, simple, 
and all
-
encompassing rule rather than one which entails 
detailed examination and balancing of all the particular 
facts.

  
Whirlpool Corp
., 281 NLRB
 
17, 22 (1986).
 
The problem created by the abandonment of 
a bright
-
line standard 
exempting confidential witness statements 
from disclosure is compounded by the prospect, noted 
above, that it 
will create unnecessary litigation before the 
Board.  Unions will
 
almost certainly now 
ask for witness 
statements
 
in any instance of a represented employee

s 
alleged misconduct.  If the employer refuses to provide 
them based on a claim of confidentiality, a union i
n-
sistent on disclosure wi
ll
 
have to file an unfair labor
 
pra
c
tice charge
. 
During the ensuing investigation and 
possible litigation, the private grievance arbitration m
a-
chinery will often grind to a halt awaiting a final Board 
decision, even though the misconduct issue involves no 
statutory matter other than the
 
information request issue.
  
 
My colleagues cite
 
Board
 
cases
5
 
that they contend 
support the view 
that the
 
Detroit Edison
 
balancing test
 
is 
effective and 
a superior approach
 
to the 
Anheuser
-
Busch
 
rule, making critical distinctions between competing i
n-
terest
s on confidentiality issues with respect to requested 
investigatory information other than witness statements
. 
 
Contrary to my colleagues, these cases actually highlight 
the flaws, as described above, with applying the
 
Detroit 
Edison
 
balancing test.  
 
Firs
t, the process is post hoc.  An 
employer cannot give a potential witness any guarantee 
of confidentiality upfront.  Nothing is certain until the 
Board, or perhaps a reviewing court, makes a final d
e-
termination whether a disputed statement must be di
s-
closed
.  Second, the process can be lengthy.  As mea
s-
ured by time from the filing of a charge to Board dec
i-
sion, none of the cited cases was resolved in less than 
2
 
years.  Finally, the resolution of a confidentiality claim in 
one case provides little or no guid
ance for the future.  As 
former Member Brame observed i
n his dissent in
 
Metr
o-
politan Edison, 
 
 
It would take the wisdom of Solomon and the time of 
the ages for the Board, on a case
-
by
-
case basis, to a
t-
tempt to grade and classify all potential forms of e
m-
pl
oyee misconduct and to determine how the gravity of 
the offense ranks in the majority

s subjective scale of 
various legitimate interests. Moreover, there is no co
r-
relation between the majority

s perceptions of the n
a-
ture of the misconduct and the potential
 
peril to an i
n-
former. When the informant gives up information that 
results in an employee

s dismissal, it does not matter if 
the discharge is because of workplace theft or drug use. 
The employee

s job is lost just the same and the r
e-
sentment of fellow emp
loyees toward the informer is 
lik
ely to be just as great.
 
An employee contemplating whether to provide 
confidential information should not be required to 
a
t
tempt to predict how the Board will apply its su
b-
jective balancing test . . . . Such a rule will hav
e a 
chilling effect on informants and employees.
6
 
 
                                        
        
 
5
 
Metropolitan Edison
, 330 NLRB 107 (1999), 
Mobil Oil
 
Co.
, 303 
NLRB 780 (1991), and 
Pennsylvania Power
 
Co.
, 
301 NLRB 1104 
(1991).
 
6
 
330 NLRB at 114

115.
 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
507
 
 
 
Finally, I note that requiring the production of witness 
statements absent a proven superior confidentiality claim 
by the employer 
will also conflict with existing guidance 
from the Equal Employment Oppor
tunity Commission 
(EEOC) regarding confidentiality.  The EEOC has stated 
that confidentiality is a key component of an effective 
workplace investigation of harassment.  The EEOC

s 

Enforcement Guidance on Vicarious Employer Liability 
for Unlawful Harassmen
t by Supervisors

 
(the Enforc
e-
ment Guidance)  provides that 

an antiharassment policy 
and complaint procedure should contain, at a minimum, 
the following elements: . . .  Assurance that the employer 
will protect the confidentiality of harassment complaints
 
to the extent possible.

 
 
The guidance continues: 

An 
employer should make clear to employees that it will 
protect the confidentiality of harassment allegations to 
the extent possible.

7
 
Employers now will potentially violate EEOC guid
e-
lines if required t
o furnish a union with witness stat
e-
ments in connection to an employer

s investigation of an 
employee

s harassment complaint.  
It is the Board

s 
o
b-
ligation to accommodate the policies of the Act to other 
Federal statutes expressing equally important congre
s-
sional objectives
.
8
   
My colleagues fail to make this a
c-
commodation by abandoning the 
Anheuser
-
Busch
 
rule in 
favor of the 
Detroit Edison
 
test.
 
In sum, the bright rule of 
Anheuser
-
Busch
 
has for over 
30
 
years supported employers

 
efforts to assure emplo
y-
ee 
participation in the employer

s investigatory process, 
protected participating witnesses from intimidation, reta
l-
iation or harassment by the union or 
coworker
s, enabled 
employers to effectively conduct investigations of wor
k-
place misconduct
, and facilitate
d the quick resolution of 
misconduct in private collectively
-
bargained grievance
-
arbitration systems
.  
 
The majority today rends all that 
asunder.  I respectfully dissent.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
A
n Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
                                        
        
 
7
 
EEOC Enforcement Guidance: Vicarious Employer Liability for 
Unlawful Harassment by Superviso
rs (June 18, 1999), available at 
http://www.eeoc.gov/policy/docs/harassment.html.
 
8
 
See 
Southern Steamship Co. v. NLRB
, 316 U.S. 31 (1942).
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representativ
es to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to bargain in good faith with 
the Union by refusing to provide re
quested information that is 
relevant 
and necessary 
to the processing of a grievance.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.  
 
W
E WILL 
provide the Union with the requeste
d names 
and job titles of informants against Arturo Bariuad. 
 
W
E WILL 
provide the Union with the requested stat
e-
ments of Lynda Hutton. 
 
 
A
MERICAN 
B
APTIST 
H
OMES OF THE 
W
EST
 
D
/
B
/
A 
P
IEDMONT 
G
ARDENS
 
 
Noah Garber, Esq. 
and
 
Amy L. Berbower, Atty., 
for the Ac
t
ing
 
General Counsel.
 
David S. Durham, Esq. 
and
 
Gilbert J. Tsai, Esq. (Arnold & 
Porter LLP)
,
 
of San Francisco, California, for the 
Respo
n-
dent.
 
Yuri Gottesman, Esq. (
Weinberg, Roger & Rosenfeld)
,
 
of Al
a-
meda, California, for the Charging Party.
 
DECISION
 
S
TATEMEN
T OF THE 
C
ASE
 
G
ERALD 
M.
 
E
TCHINGHAM
,
 
Administrative Law Judge. This 
case was tried in Oakland, California
,
 
on January 31, 2012. 
Service Employees International Union, United Healthcare 
Workers

West (the Union
 
or the Charging Party
)
 
filed the 
charge on Augus
t 26, 2011
,
1
 
and the General Counsel issued 
the complaint on November 22.
 
 
This is a refusal to provide 
information case by the Union against 
American Baptist Homes 
of the West d/b/a Piedmont Gardens (Respondent or 
the 
E
m-
ployer) where it is alleged that Re
spondent has violated Section 
8(a)(1) and (5) of the National Labor Relations Act (the Act).
 
At trial, all parties were afforded the right to call, examine 
and cross
-
examine witnesses, to present any relevant docume
n-
tary evidence, to argue their respective
 
legal positions orally, 
and to file posthearing briefs.
2
  
On March 6, 2012, 
the
 
briefs 
                                        
        
 
1
 
All dates are in 2011
,
 
unless otherwise indicated.
 
2
 
For ease of reference, testimonial evidence cited here will b
e r
e-

u-

Counsel exhibit, there are no exhibits from Respondent or 
the 
Charging 

osttrial brief shall be 



.
 

the 

 508
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
were filed by counsel for the Acting General Counsel, in which 
counsel for the Union joined and argued separately in its own 
brief, and by counsel for Respondent and ha
ve been carefully 
considered.  Accordingly, based upon the entire record
,
3
 
inclu
d-
ing the posthearing briefs and my observation of the credibility 
of the several witnesses,
 
I make the following
 
F
INDINGS OF 
F
ACT
 
A. 
Earlier ALJ Decision and Background 
 
Proced
ural Matters
 
This case follows on the heels of another trial involving 
th
e-
se
 
same parties that was conducted by now
-
retired Administr
a-
tive Law Judge Burton Litvack last year and is pending before 
the Board. See 
Piedmont Gardens
, Cases 
32

CA

0
25247, 32

CA

0
25248, 32

CA

0
25266, 32

CA

0
25308, and 32

CA

0
25498
, slip op. (August 9, 2011)
 
(the earlier decision). 
 
I adopt 
and take administrative notice of Judge Litvack

s credibility 
findings with respect to Respondent

s 
e
xecutive 
d
irector, Gayle 
Reynolds, Responde
nt

s witness who testified in both procee
d-
ings. 
 
Retired Judge Litvack found Reynolds

 
testimony, in 
part, to be unbelievable, disingenuous, and outweighed by more 
reliable testimony.
4
 
 
Thus, I find that Judge Litvack

s credibi
l-
ity findings as to Gayle Rey
nolds in the earlier decision are 
relevant and shall be adopted by me in this proceeding so that 
her testimony here will receive less weight unless substantiated 
by other evidence. Accordingly, my reliance on Judge Li
t-
vack

s credibility findings in the ear
lier decision is limited to 
                                        
                                     
 

 
March 22, 2012 letter submission citing to the 
recent 
Alcan Rolled Products,
 
358 NLRB 
37
 
(2012), case on the 
grounds that it is untimely, improper, and irrelevant. As discussed in 
this dec
i
sion, the case is distinguishable from the instant action.
 
3
 
I cor
rect the transcript as follows: Tr. 50, 
L.
 
18: 

case

 
should be 

cause

i-

.
 
The referencing 
errors between Garber and Durham continue from Tr. pp
. 59

63 until 
cross
-
examination as Garber conducted his direct examination of Hu
t-


h-

 
4
 

While she professed to have no knowledge as to the vote, Gayle 
Reynolds admitted entering the brea
kroom sometimes on a weekly 
basis and having observed other bargaining
-
related flyers pos
t
ed on the 
bulletin board.  In these circumstances, I do not believe that she failed 
to notice the strike vote flyer affixed to the bulletin board and believe 
that Pin
to entered the breakroom and engaged in his actions at R
e-
spondent

s behest.

 

As to Henry, as between the employee and Reynolds, I pe
r
ceived 
Henry as being the more reliable witness.  In other circumstan
c
es, I 
might have believed Reynolds merely was honest
ly mistaken in mai
n-

on the morning of June 18; however, 
when, despite being co
n
fronted 
with her own conflicting emails
, 
she obdurately insisted her testimony 
was correct, I think Reynol
ds was being disingenuous.
  
Thus, I credit 
Henry and find that Reynolds discovered her helping with the strike 
authorization vote in the breakroom after 6 p.m. on June 17 and 
promptly demanded that Henry leave the building.  Finally, in these 
circumstances
, and again noting her own conflicting email, I find that 


The earlier decision 
slip op. 
at 19

20. (Emphasis added.)
 
witness Gayle Reynolds.
5
 
See 
Grand Rapids Press of Booth 
Newspapers
, 327 NLRB 393, 394

3
95 (199
8
), enfd. mem. 215 
F.3d 1327 (6
th
 
Cir. 2000) (
j
udge

s findings in earlier case r
e-
lied upon as showing evidence of animus in present c
ase); 
D
e-
troit Newspapers Agency
, 326 NLRB 782 
f
n. 3 (1998), enfd. 
denied 216 F.3d 109 (D.C. Cir. 2000) (
j
udge properly relied on 
earlier decision of another judge in a case pending before the 
Board to find that a strike was an unfair labor practice strike)
; 
Sunland Construction Co., 
307 NLRB 1036, 1037 (1992) (
A
d-
ministrative notice appropriate where factual showing that key 
management witness in earlier case whose actions gave rise to 
an unfair labor practice was the same individual involved in the 
subseque
nt matter.)
.
    
 
B.
 
Jurisdiction
 
At all times material, Respondent, a State of California no
n-
profit corporation, has been engaged in the operation of conti
n-
uing care retirement communities, including a facility located 
in Oakland, California, known as Pied
mont Gardens and a se
p-
arate facility also located in Oakland known as Grand Lake 
Gardens.  The evidence establishes, the parties admit, and I find 
that during the 12
-
month period immediately preceding the 
issuance of the instant consolidated complaint, whi
ch period is 
representative, Respondent, in the normal course and conduct 
of its above
-
described business operations, derived gross rev
e-
nues in excess of $100,000 and purchased and received goods 
and services, valued in excess of $5000, which originated ou
t-
side the State of California.  It is alleged, the parties admit, and 
I find that Respondent is now, and has been at all times mater
i-
al, an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. The complaint further 
alle
ges, the parties admit, and I find that the Union is now, and 
has been at all times material, a labor organization within the 
meaning of Section 2(5) of the Act.
 
Based on the foregoing, I find that this dispute affects co
m-
merce and that the Board has juris
diction of this case, pursuant 
to Section 10(a) of the Act.
 
C.
 
Background Facts
 
It is further alleged, the parties admit, and I find that at all 
times material, certain employees of Piedmont Gardens and 
certain employees of Grand Lake Gardens, namely all e
mplo
y-
ees performing work described in and covered by 

Section 1. 
Union, 1.1 Recognition

 
of the March 1, 2007
,
 
through April 
30, 2010 collective
-
bargaining agreement between Piedmont 
Gardens and Grand Lake Gardens and the Union
 
(
the Agre
e-
ment
)
; excluding a
ll other employees, guards, and supervisors 
as defined in the Act
 
(
the 
c
ombined 
u
nit
)
, constitute a unit a
p-
propriate for the purposes of collective
 
bargaining within the 
meaning of Section 9(b) of the Act.
 
Since at least March 1, 2007, and at all times mat
erial, the 
Union has been the designated exclusive collective
-
bargaining 
representative of the employees in the 
c
ombined 
u
nit, and since 
                                        
        
 
5
 
Union 
R
epresentative Mapp, Respondent

s counsel, Durham, Esq., 
and terminated employee Arturo Bariuad are also referenced in the 
earlier decision but Bariuad did not testify and retired Judge Litvack 
did not make any other credibility findings in his ca
se for Mapp or 
Durham relevant to this proceeding.  
 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
509
 
 
that date the Union has been recognized as such representative 
by Respondent. This recognition was embodied in the Agre
e-
ment. 
 
At all times, since at least March 1, 2007, based on Section 
9(a) of the Act, the Union has been the exclusive collective
-
bargaining representative of the 
c
ombined 
u
nit. Donna Mapp 
(Mapp) is a 
u
nion representative assigned to Respondent

s 
facility,
 
Piedmont Gardens, whose job is to monitor compliance 
with the 
u
nion contract with management and to provide assi
s-
tance to 
u
nion members through the grievance process. (Tr. 
27.) Mapp testified that she understands that the Union repr
e-
sents the 
c
ombined 
u
ni
t that is comprised basically of certified 
nursing assistants (CNAs) dietary workers, housekeeping 
workers, maintenance workers, the receptionist, and laundry 
activities

 
workers but not the licensed vocational nurses 
(LVNs) including charge
 
nurses. (Tr. 2
8, 81

82.)  Mapp is 
familiar with former Respondent CNA Arturo Bariuad (Bar
i-
uad) who was terminated by Respondent for alleged misco
n-
duct resulting in Mapp

s filing of a June 17 grievance rela
t
ed to 
Bariuad

s termination. (Tr.
 
28

29; GC 
Exh. 
5.)  
 
The parti
es further admit, stipulate to, and I find that R
e-
spondent

s 
a
cting 
h
uman 
r
esources 
d
irector at its Piedmont 
Gardens facility, Lynn M. Morgenroth, is a supervisor of R
e-
spondent, within the meaning of Section 2(11) of the Act and 
an agent of Respondent with
in the meaning of Section 2(13) of 
the Act. 
 
Furthermore, the parties admit, stipulate to, and I find 
that Respondent

s 
a
ssisted 
l
iving 
d
irector at its Piedmont Ga
r-
dens facility, Alison Tobin (Director Tobin), is a supervisor of 
Respondent, within the mean
ing of Section 2(11) of the Act and 
an agent of Respondent within the meaning of S
ection 2(13) of 
the Act. (Tr. 9

10, 80.) 
 
Director Tobin reports to Respondent

s 
executive director
,
 
Gayle Reynolds. (Tr. 86.) 
 
Piedmont Gardens is a continuing care retireme
nt commun
i-
ty of more than 300 residents providing entire continuum care 
from independent living, assisted living, memory support, an
d 
skilled nursing care. (Tr. 86

87.)
 
 
Of Respondent

s 
three
-
building campus, its assisted living portion is located in the 
O
akmont 
b
uilding on its 8
th
, 9
th
, and 10
th
 
floors as of last 
June. (Tr. 87.) 
Respondent has approximately 34

37 residents 
in its assisted living section. (Tr. 88.) 
 
Residents at Respondent

s assisted living section generally 
require assistance with their ac
tivities of daily living including 
dressing, bathing, getting to the dining room, and taking their 
medications. (Tr. 87.) 
 
D. 
Events Leading to the Creation of the 
 
Witness Statements
 
In June, Bariuad

s employment as a CNA at Respondent was 
terminated for 
allegedly sleeping on the job during his 
nightshift in Respondent

s assisted living facility. (Tr. 44.)  
Soon after the alleged incident involving Bariuad, Director 
Tobin participated in an investigation into the alleged incident 
and received five written 
statements from two LVN charge 
nurses, Bariuad, and one 
other 
CNA who observed Bariuad

s 
alleged misconduct.
6
 
(Tr. 80

81, 83, 90.) 
 
While Director Tobin 
                                        
        
 
6
 
At the time of trial, only one of the two charge nurses, Lynda Hu
t-
ton, was still
 
employed at Respondent. Tr. 82

83.
 
Also, as discussed, 
explained that she would expect a charge nurse to report threa
t-
ening behavior and to include in any wri
tten statement to her an 
allegation of intimidating behavior if related to any alleged 
employee misconduct, no credible evidence of any threatening 
or intimidating conduct attributed to Bariuad 
was produced. 
(Tr. 81.) 
 
Director Tobin began her investigatio
n when she first met 
with a new unidentified charge nurse
7
 
who was being trained 
by Hutton, the other charge nurse on duty the night of th
e a
l-
leged incident. (Tr. 60, 99

100.)  As part of her investigation, 
Director Tobin told the charge nurse that stateme
nts from e
m-
ployees are held as confidential documents and that the info
r-
mation was to be used internally at Respondent. (Tr. 99.) 
 
At no 
time prior to agreeing to prepare a statement, however, did the 
LVN charge nurse express any concern about Bariuad know
ing 
that she had written a statement about him and this LVN charge 
nurse did not request assurances of confidentiality. (Tr. 83, 
103.) While the practice of keeping employee statements conf
i-
dential is not posted at Respondent, the practice is maintained 
re
gardless of whether it is actually needed. (Tr. 90, 92.)
 
Ruth Burns (CNA Burns) also testified by subpoena that she 
formerly worked for Respondent at Piedmont Gardens

 
assisted 
living facility from August 2010 until October 2011 as a night
-
shift CNA and kn
ew Bariuad who also worked the same night
-
shift l
ocation for Respondent. (Tr. 48

49, 52.) 
 
CNA Burns 
explained that Respondent

s CNAs take care of senior citizen 
residents who live at the facility by answering their call pe
n-
dants if they call and seek assi
stance, helping them with their 
showers and dressing activities, and assisting with other activ
i-
ties of daily living. (Tr. 54.) 
 
CNA Burns further explained that 
when she worked the night
 
shift, there was usually one other 
CNA and a charge nurse or LVN wor
king a floor with her. (Tr. 
54, 88.) 
 
CNA Burns opined that everyone who worked the 
night
 
shift knew that Bariuad regularly slept on the night
 
shift. 
(Tr. 53.) 
 
LVN charge nurses and not CNAs were responsible 
for issuing and administering the residents the
ir medications. 
(Tr. 54, 57, 87.)  Director Tobin added that the supervising 
charge nurse is also responsible for responding to a resident

s 
pendant or wall
-
mounted call button during the night
 
shift so 
that on the night of the alleged incident, at least o
ne charge 
nurse and one CNA other than Bariuad were available to r
e-
spond to any emergency on the floor wh
ere they were assigned. 
(Tr. 96

98.) 
 
In June, CNA Burns was asked by her supervisor, Director 
Tobin, via telephone, to write a statement documenting a
ny 
times that she noticed Bariuad sleeping 
on the job. (Tr. 49

50, 
80, 101

1
02.)  Director Tobin also asked CNA Burns to put the 
statement under Director Tobin

s office door when she finished 
writing it. (Tr. 50.) At no time did CNA Burns ask Director 
Tobi
n or anyone else at Respondent to keep the written stat
e-
ment or her identity as a witness confidential though Director 
Tobin told CNA Burns that the statement would be confide
n-
                                        
                                     
 
Hutton prepared two statements due to her clarifying dates from h
er 
first statement to her second and statements also came from an unide
n-
tified LVN charge nurse, CNA Burns, LVN Hutton, and also Bariuad. 
 
7
 
Testimony at trial identified the LVN charge nurse in training with 
Hutton as Barbara Berg.
 
 510
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
tial. (Id.)  CNA Burns believed that 

it helped

 
and that she 

was glad

 
that Di
rector Tobin told her that her witness stat
e-
ment would be confidential. (Tr. 55.) 
 
At no time did CNA 
Burns ever say to Director Tobin or anyone else at Respondent 
that she was scared to put anything in writing that would cause 
repercussions from eithe
r Ba
riuad or the Union. (Tr. 50

51.) 
Similarly, Director Tobin explained that the unidentified LVN 
charge nurse not being Lynda Hutton on duty the night of the 
alleged incident, also did not express any concerns about Bar
i-
uad knowing that she gave Director Tob
in a written stat
e
ment 
about the incident. (Tr. 83.)  
 
Further testifying at trial was Lynda Hutton (Hutton), a R
e-
spondent employee for 40 years, the last 
2
 
or 
3
 
years being 
assigned as an LVN charge nurse in Respondent

s assisted 
living facility. (Tr. 57.
) Hutton opined that her duties as an 
LVN charge nurse in the assisted living section include supe
r-
vision of CNAs, medication, treatments, and to report employee 
misconduct such as sleeping on the job.
8
 
(Tr. 57, 62, 71, 81, 
94.)
 
 
She also described her sup
ervisory duties as 

making the 
rounds to make sure that people are doing what they

re suppose 
to be doing 

, instructing CNAs on their tasks, and reporting 
employee misconduct and writing a statement about what they 
witness. (Id.) Hutton admitted know
ing that Bariuad was an 
employee at Respondent who worked the night
 
shift with her as 
his supervisor 
for close to 2 years. (Tr. 58

59, 62, 67.)
 
 
Hutton 
did not hesitate to verify that over this almost 
2
-
year time per
i-
od, there was no incident involving Bar
iuad physically threa
t-
e
n
ing either Hutton or threatening anyone else at Respondent. 
(Tr. 62.) 
 
Later on cross
-
examination, however, after a short 
break, Hutton altered this testimony to say that she did actually 
experience intimidation or threats from Bari
uad through his 
alleged and undocumented statement that if she did anything to 
take Bariuad out of his employment with Respondent, he su
p-
posedly threatened to 

take [Hutton] out of here with me and 
everybody else

 
and that he also allegedly threatened Hutt
on 
with closing down Respondent

s facility. (Tr. 64.)  
 
I find Hutton

s first response

denying there being any 
threats from Bariuad

to be the more credible statement. 
Throughout the 
2
 
years she worked the night
 
shift with Bariuad, 
she did not know of any t
ime that Bariuad ever threatened an
y-
one at Respondent

s facility. (Tr. 62.)
 
 
Hutton did not hesitate 
with this response. 
 
I further find that threatening conduct is the 
same as intimidating conduct a
nd
 
to intimidate is 

to inhibit or 
discourage by or as if
 
by threats.

9
 
 
In addition, I reject Hu
t-
ton

s changed testimony that she felt intimidated by Bariuad 
and his described intimidating statements referenced above due 
to its contradiction of her earlier testimony and the timing of 
the changed testimony direc
tly after a trial break and a change 
to questioning from Respondent

s lawyer. 
 
                                        
        
 
8
 
The assi
sted living s
ection with its 34

37 residents is distinguish
a-
ble from the independent living section at Respondent

s facility with 
close to 200 residents which allows independent living and little or no 
assistance or nursing supervision for residents versus intensive ca
re unit 
(ICU) or skilled nursing sections with approximately 70 residents a day 
which provide its residents with other LVNs and registered nursing 
care 
and supervision. Tr. 93

95.
 
 
9
 
Webster

s II New Riverside Univ. Dictionary,
 
The Riverside Pu
b-
lishing Co.
 
(1988), p. 639.
 
In addition, her changed testimony is inconsistent with the 
record as no documentation of this alleged intimidating conduct 
from Bariuad was ever produced in support thereof, th
ough 
requested by the General Counsel. (Tr. 78.)
 
 
Hutton is required 
to document employee misconduct including threats and inti
m-
idating statements yet no such documentation exists. (Tr. 81.)
 
 
Moreover, the parties stipulate to, and I further find, that R
e-
s
pondent did not have possession or control and, therefore, did 
not produce any documentation that relates in any way to any 
alleged disciplines, warnings, written memorials of verbal 
warnings, etc. that refer to alleged complaints received by R
e-
spondent, f
rom its employees, regarding Bariuad

s conduct 
with other employees while employed at Respondent. (Tr. 78.)  
 
Mapp provided in a forthright, direct, believable manner, 
corroborated testimony that no employees at Respondent

s 
facility ever expressed fear or
 
told her they felt intimidated for 
any reason regarding Bariuad. (Tr. 41.) 
 
Mapp and CNA Burns 
also admitted that no employees at Respondent

s facility ever 
complained to them that Bariuad ever threatened to sue them. 
(Tr. 42, 49.) 
 
In addition, Mapp admi
tted that in her role as the 
u
nion representative who provides help to those employees 
who have been disciplined by Respondent, she did not know of 
any occasion where Bariuad had been disciplined for bullying 
or any other form of threatening or intimidatin
g behavior. (Id.) 
 
CNA Burns also admitted that Bariuad never threatened her in 
any way when she was employed at Respondent and CNA 
Burns also was never told by any employee at Respondent that 
they were intimidated by Bariuad. (Tr. 49.)  At no time has 
CNA
 
Burns had any communications with the Union concer
n-
ing Bariuad and allegations that he was sleeping on the job. (Tr. 
52.) 
 
In June, Hutton prepared a written statement on her own for 
Respondent regarding Bariuad

s alleged misconduct without 
anyone at Resp
ondent asking her to pr
epare such a statement. 
(Tr. 58

59.)  Hutton explained how she came to draft the wri
t-
ten statement describing how another employee had reported 
Bariuad and that at that point Hutton could not let Bariuad

s 
alleged practice of sleepin
g on the job go any further so she 
reluctantly believed she nee
ded to also report him. (Tr. 59

60.)
 
 
Moreover, Hutton admitted also receiving a disciplinary 
writeup for not reporting Bariuad

s alleged misconduct sooner. 
(Tr. 62.) 
 
Hutton also recalled that
 
she was training another LVN, Ba
r-
bara Berg (Berg), at the time of the June incident involving 
Bariuad but she was not sure whether she consulted Berg in her 
preparation of the written statement. (Tr. 60.)
 
 
Hutton was sure 
that no one from Respondent told 
her that her first written 
statement would be confidential p
rior to her writing it. (Tr. 60

61.) 
 
Hutton never mentioned ever being specifically told by 
Respondent beforehand that her statement would remain conf
i-
dential but she had the belief that her 
stat
ement
 
would be kept 
confidential by Respondent after she submitted to Director 
Tobin. (Tr. 65.)
 
 
Hutton, however, did not testify that she ever 
held the belief that her 
identity
 
as a witness in Respondent

s 
investigation would also remain confidential. 
 
Hu
tton further 
explained that she slipped her written statement about Bar
i-
uad

s alleged misconduct under the door of Director T
o
bin

s 
office when she finished writing it. (Tr. 60.) 
 
One or 
2
 
days 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
511
 
 
after preparing her written statement, Hutton was asked to cla
r
i-
fy the date of the alleged incident involving Bariuad in her 
second written statement to Direc
tor Tobin. (Tr. 69

72, 102

1
03.) 
 
Hutton also confirmed that Bariuad

s alleged sleeping during 
his night shift did not pose a danger to the Respondent

s res
i-
den
ts because three other workers, including her, were covering 
his floor at the time of the incident.
10
 
(Tr. 68

69.) 
 
E.
 
Union

s Requests for Information and 
 
Employer

s Responses
 
After reviewing the four witness

 
written statements, R
e-
spondent terminated Ba
riuad in June for allegedly sleeping on 
the job.
11
 
(Tr. 28, 44

45, 98

99.)
 
When first alerted of Bariuad

s termination of employment, 
Mapp for the Union tried to find out for the Union who was 
working with him the night he was accused of sleeping on the 
jo
b and who might have witnessed him that night and none of 
the employees interviewed by the Union said they had been 
interviewed by Respond
ent about the incident. (Tr. 44

46.) 
 
Mapp admitted finding out who was working with Bariuad the 
night he was accused 
of sleeping on the job and identified one 
as another nightshift CNA but did not recall the specific names 
of the workers at trial except to note that 

Rhonda

 
was not one 
of them discovered by her or men
tioned by Bariuad. (Tr. 45

47.) 
 
While the Union disc
overed the names of some of Bar
i-
uad

s coworkers with him the night of the incident, the known 
coworkers denied providing witness statements to R
e
spondent 
so Mapp looked to Respondent to supply the missing identities 
and witness statements as they may have 
included residents at 
the as
sisted living facility. (Tr. 45

47.) 
 
Reynolds pointed out 
that the identity of those employees by name and assigned shift 
including who worked the night
 
shift with Bariuad was admi
t-
tedly not confidential and was in fact posted 
in public view by 
the timeclock in the assisted living section for a 
2
-
week period. 
 
The posting is removed when the 
2
-
week period is over and the 
posting is replaced with the next 
2
-
week posting prior to th
e 
next 2
-
week shifts. (Tr. 91

93.) 
 
Prior to fili
ng the grievance related to Bariuad

s termination, 
Mapp sent an email on June 15 to Respondent

s 
h
uman 
r
e-
sources director, Lynn Morgenroth, requesting information in 
regards to Bariuad

s termination (the 
f
irst 
r
e
quest). (Tr. 29

31; 
GC 
Exh. 
6.) 
 
The 
f
irst 
r
equest included, among other things, a 
request for witness statements and the names and job titles of 
                                        
        
 
10
 
Reynolds opined, however, that if residents in Respondent

s a
s-
sisted living section are neglected, there could be potential negative 
ramifications if someone fell and was injure
d and no one responded. Tr.  
87

88. I
 
find this testimony t
o be self
-
serving in her position as R
e-
spondent

s executive director and speculative and unreliable given Ms. 
Reynolds

 
noncredible testimony in the earlier decision and Hutton

s 
uncontroverted view that on the night
 
shift in question there was no 
danger t
o the Respondent

s residents because other workers were co
v-
ering the floor for Bariuad at the time of his alleged misconduct. Se
e 
Tr. 68

69.
 
 
11
 
Besides statements from CNA Burns, Hutton, and LVN 
C
harge 
N
urse Berg, a fourth statement from Bariuad is refere
nced as being 
produced to the Union from Respondent as part of his HR file. See GC 
Exh
.
 
7.
 
 
everyone involved in Respondent

s investigation leading to 
Respondent

s termination of Bariuad. (Id.) Mapp explained that 
this information was needed beca
use the Union was told that 
Bariuad had been terminated for allegedly sleeping on the job 
and that some people gave statements to Respondent so the 
Union wanted to know the identity of the people who gave 
statements that led to Bariuad

s employment termina
tion to 
verify the truth of the statements.
12
 
(Tr. 31, 33.)  
 
In response to the 
f
irst 
r
equest, Mapp received a
 
3
-
page do
c-
ument dated June
 
17 from Morgenroth (the 
f
irst 
r
esponse) 
which, among other things, states that:
 
 
The employer conducted a confidentia
l internal investigation 
regarding the allegations, as such disclosures of this info
r-
mation would breach witness confidentiality. The Grievant 
(whom you [the Union] represent) was present when the inc
i-
dent(s) occurred, so you already have this information.
 
The 
law does not require that we provide you with witness stat
e-
ments collected during our investigation. See, Anheiser
-
Busch, 237 NLRB 982 (1978); Fleming Companies, Inc., 332 
NLRB 1086 (2000); Northern Indiana Public Service Co
m-
pany, 347 NLRB 
[210]
 
(2006
). However, the Company [R
e-
spondent] would like to work with the Union regarding an 

n-
cluded in his HR file, attached. 
[Emphasis in original.]
 
 
(Tr. 31

32; GC 
Exh. 
7.)
 
 
The 
f
irst 
r
esponse also provide
d that 

[t]he investigation was conducted by: Alison Tobin, Director 
of Assisted Living and Memory Support in consultation with 
Lynn Morgenroth, Acting HR Director
.

 
(Id.) 
 
On June 17, Mapp filed a grievance over Bariuad

s termin
a-
tion and also sent a secon
d email request for information to 
Morgenroth (the 
s
econd 
r
equest) repeating the Union

s initial 
requests for the same witness names and witness statements 
along with an alternative accommodation to move the grie
v-
ance process along suggesting that in place
 
of providing the 
requested witness statements, Respondent 

mak[e] all such 
witnesses available for the Union to interview independently as 
a part of our [the Union

s] investigation at a time of mutual 
convenience in the next 2 weeks.


35; GC E
xh
s
. 5 
and 8.) 
 
Mapp further acknowledged that at no time did Mo
r-
genroth agree to Mapp

s suggested alternative accommod
a
tion 
on the Union

s behalf. (Tr. 36.)  
 
In response to the 
s
econd 
r
equest, Mapp received a 
2
-
page 
document dated June 21 from Morgenroth
 
(the 
s
econd 
r
e-
sponse) which, among other things, states that:
 
 
As stated in my letter dated June 17, 2011, we [Respondent] 
would like to work with the Union regarding an accommod
a-
tion to disclosure of the witness statements; however what 
you have proposed
 
is unacceptable. While we are not required 
to do so, we would however consider as an accommodation 
providing you with a summary of the witness statements 
without identifying the witnesses by name. Please let me 
know if this is agreeable to you.
 
 
                                        
        
 
12
 
At the time of trial, the grievance filed by the Union on Bariuad

s 
behalf was ongoing and had progr
essed to a second step. Tr. 33

34.
 
 512
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
(Tr. 35

3
6; GC 
Exh. 
9.) 
 
Mapp explained that a summary of 
witness statements was not agreeable as an accommodation to 
the Union because the identity of the witnesses themselves was 
needed to verify the accuracy of their statements and the unde
r-
lying facts leading t
o Bariuad


37.)
 
 
Nonetheless, it is further stipulated and I further find that 
the Union never received the summaries of witness statements 
that Morgenroth offered to provide the Union as an accomm
o-
dation.
 
(Tr. 38

39.)  Moreov
er, I further find that the Union 
never accepted Respondent

s offer to provide witness statement 
summaries.
 
Mapp met with Morgenroth in her office approximately a 
week after the 
s
econd 
r
esponse and Mapp revisited the Union

s 
two requests for information an
d ways to re
solve the 
impasse 
and Morgenroth maintained the Respondent

s position that it 
would not disclose the witness names and had turned over the 
only witness statement that it was go
ing to turn over

the 
grievant

s, Bariuad

s, statement. (Tr. 37.)  
 
I
n sum, the parties further admit, s
tipulate to, and I further 
find 
that on June 15 and 17 by email (GC Exh
s
. 6 and 8) the 
Union by Mapp requested information from Respondent that 
Respondent provide the Union with the names of witnesses 
who provided stateme
nts in connection with Respondent

s i
n-
vestigation that led to the termination of Bariuad and the stat
e-
ments those witnesses provided to Respondent as part of that 
investigation, called the Witness Names and Witness Stat
e-
ment, respectively. 
 
Mapp also point
ed out that also in 2011, the Union previou
s-
ly filed charges against Respondent for withholding the names 
of strike replacements and that retired Judge Litvack, in the 
earlier decision, ordered Respondent to provide the Union
 
with 
this information. (Tr. 39

41.) Respondent, without evidence, 
similarly claimed it had a legitimate and substantial interest in 
keeping the names of striker replacements confidential.  
 
It is stipulated and I find that the Respondent obtained a total 
of four written statements from
 
three employee witnesses r
e-
garding the alleged conduct of former employee Arturo Bar
i-
uad.
13
 
(Tr. 10

11.)  The parties also stipulate and I find that the 
only subject addressed in all four witness statements pertain to 
the witnesses having seen Bariuad sle
eping while on duty

the 
statements do not indicate whether the employees requested or 
were provided assurances of confidentiality from Respon
d
ent 
or whether the witnesses fear retaliation from the Union or 
Bariuad. (Id.) 
 
It is alleged that the requested i
nformation is necessary for, 
and relevant to, the Union

s performance of its duties as the 
exclusive collective
-
bargaining representative of Respondent

s 
employees in the 
c
ombined 
u
nit and that the requested info
r-
mation is necessary for the Union to proces
s Bariuad

s grie
v-
ance. (Tr. 39.) 
 
It is also stipulated that the Respondent has not 
provided the Union with the requested Witness Names or Wi
t-
ness Statements in response to the Union

s June 15 and 1
7 i
n-
formation requests. (Tr. 10

11, 36.)
 
                                        
        
 
13
 
It is believed that Bar
iuad also provided Respondent with a written 
statement. See GC Exh. 7. 
 
A
nalysis
 
A. Credi
bility
 
I have outlined my credibility findings in the findings of fact 
above and in the analysis below. 
 
I reject Respondent executive 
director
,
 
Gayle Reynolds

 
testimony as it is self
-
serving to 
Respondent

s side of the case, far removed from firsthand r
el
e-
vance, and is inconsistent with the record in that no credible 
evidence was produced showing that anyone was ever threa
t-
ened or harassed by Bariuad or that he had any threatening or 
harassing tendencies. 
 
In addition, Reynolds

 
credibility was 
impeached
 
in the earlier decision by retired Judge Litvack who 
found her to be disingenuous. Furthermore, I decline to find as 
credible Reynolds

 
testimony about Respondent

s alleged u
n-
written policy to maintain the confidentiality of 
witne
ss names, 
job titles, or 
identities
 
without any corroborating evidence. 
 
I 
accept the testimony of Reynolds, CNA Burns, Hutton, and 
Director Tobin that Respondent maintains a nonposted practice 
of representing to its employees 
at investigations of employee 
misconduct 
that its witn
ess statements will be kept confidential 
regardless of the subject matter or whether the practice is ne
c-
essary. (Tr
. 50, 55, 65, 90, 92, 99.)
 
With respect to Director Tobin

s testimony, I do not find it 
credible that she first contacted Hutton about the al
leged inc
i-
dent when Hutton credibly explained that no one asked her to 
provide or create her first written statement before she prepared 
one and slipped it under Director Tobin


60.) 
While Hutton believes she may have consulted the other cha
rge 
nurse on duty that night whom she was training, Hutton was 
sure that she spoke to no one else before preparing her first 
written statement. (Id.) Moreover, I reject as noncredible and 
inconsistent with Hutton

s credible recollection Director T
o-
bin

s de
scription of any conversation she allegedly had with 
Hutton that led to Hutton

s first written statement. Once again, 
Director Tobin

s response to leading questions from Respon
d-
ent

s counsel that Hutton was somehow concerned about Bar
i-
uad

s retaliating aga
inst her is simply an undocumented fabr
i-
c
a
tion. Hutton readily admitted that she allowed Bariuad to 
occasionally sleep on the job and it was only the discovery and 
reporting of this by the other charge nurse she was training that 
led to the actions taken b
y Respondent against Bariuad.
14
 
 
I also reject as untrue Director Tobin

s testimony that CNA 
Burns was somehow 

concerned again about confidentiality 
because she said she didn

t want it to get back to the Union.

 
(Tr. 102.) CNA Burns credibly explained tha
t she did not e
x-
press any concern about the confidentiality of her written 
statement and that, instead, Director Tobin spoke of it. (Tr. 50, 
103.)
 
 
More importantly, CNA Burns convincingly denied ever 
saying to Director Tobin or anyone else at Respondent t
hat she 
                                        
        
 
14
 
Respondent argues that Hutton was afraid to report Bariuad

s mi
s-
conduct earlier but I find this to be speculative without record support. I 
find it more likely that Hutton and Bariu
ad were work colleagues and 
she simply allowed his work naps without any problems. Hutton only 
reported him when the new charge nurse in training blew the whistle 
and Hutton joined in and voluntarily submitted her own statement to 
avoid being disciplined m
ore severely for ignoring Bariuad

s alleged 
repeated misconduct.
 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
513
 
 
was scared to put anything in writing that would cause repe
r-
cussions from eithe
r Mr. Bariuad or the Union. (
Tr. 
50

51.)
 
In this case, witness credibility was pivotal in certain areas, 
and in particular was relevant to the events leading to Respon
d-
e
nt

s withholding of information related to the Witness Names 
and Witness Statements. In virtually all of the significant i
n-
stances, reliable documentary evidence failed to support a
c-
counts provided by Respondent

s key witnesses which weighs 
against such ac
counts being credible. For example, Mr. Bar
i-
uad

s supervisor, Lynda Hutton, testified in vague terms that in 
addition to writing Mr. Bariuad up for sleeping on the job, she 
also wrote him up for verbal intimidation at the same time yet 
no such reference of
 
verbal intimidation made it to the written 
statement prepared by Ms. Hutton and it is stipulated and I find 
that no such write
-
up was produced in response to a subpoena 
to Respondent seeking such documents.
15
 
(Tr. 71, 73

78.) 
Therefore, I do not find that
 
Bariuad verbally intimidated Hu
t-
ton at any time while employed by Respond
ent. 
 
In addition, I found that portions of 
S
upervisor Lynda Hu
t-
ton

s testimony lacked credibility because she provided test
i-
mony, sometimes in response to leading questions from R
e-
s
pondent

s counsel, which contradicted her earlier testimony 
and appeared noncredible as I observed her later testimony. As 
found above in 
s
ection D,
 
Hutton

s original testimony was that 
she was unaware of anyone at Respondent

s facility who was 
threatened 
by Bariuad yet she later changed her testimony to 
say that she did actually experience intimidation or threats from 
Bariuad through his alleged statement that if she did anything 
to take Bariuad out of his employment with Respondent he 
supposedly threatene
d to 

take [Hutton] out of here with me 
and everybody else

 
and that he also allegedly threatened Hu
t-
ton with closing down Respondent

s facilit
y. (See Tr. 62

66, 
75

76.) Unless otherwise noted, I generally credited the test
i-
mony of the other witnesses that
 
the parties presented because 
the testimony was presented in a forthright manner and was 
corroborated by other evidence (including a lack of evidence 
documenting any alleged discipline or threatening conduct by 
Bariuad).
 
Similarly, I further reject Hutton

s statements that she would 
have resigned out of fear of Bariuad and that she would not 
have prepared her first written statement about the incident 
involving Bariuad out of fear if Respondent had not led her to 
believe beforehand that the statement woul
d
 
be kept confide
n-
tial. (Tr. 65

66.) This is inconsistent with her earlier testimony 
that Bariuad did not pose a threat at any time to anyone. (Tr. 
62.) Furthermore, Hutton had difficulty recalling events, dates, 
who she spoke to, and what was said during c
ertain allegedly 
important conversations, including those that she had with Ba
r-
iuad and Director Tobin. (See Tr. 6
7

77.) I discount the verac
i-
ty of her testimony when many times she would look directly at 
Respondent

s trial representative
,
 
Gayle Reynolds
,
 
apparently 
                                        
        
 
15
 
When asked to locate where in her written statement Ms. Hutton 
wrote of Mr. Bariuad

s alleged verbal intimidation, Ms. Hutton could 
only point to her statement that 

[h]e accused me of thi
nking he wasn

t 
doing his work.

 
Tr. 74.
 
 
I reject Ms. Hutton

s strained interpretation 
that Mr. Bariuad

s comment amounts to verbal intimidation.
 
 
for guidance or approval before remembering some fact in r
e-
sponse to a question. 
 
B.
 
The Relevance of the Requested Information 
 
i
s 
n
ot in Dispute
 
An employer must, upon request, provide a union with i
n-
formation, which is necessary and relevant 
to its represent
a-
tional role. 
 
NLRB v. Acme Industrial Co.
, 385 U.S. 432 (1967). 
Relevancy is defined by a broad discovery standard, and it is 
only necessary to show that requested information has 
potential 
utility. (Id.) An employer must, for example, pro
vide info
r-
mation connected to collective bargaining or contract admi
n-
istration. 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149
, 152

153 
(1956); 
Southern California Gas Co.
, 344 NLRB 231, 235 
(2005).
 
Where the information is requested in connection with a 
grievance,
 
as here, the Board

s test for relevance remains libe
r-
al.  In 
NLRB v. Acme Industrial Co.
, 
supra,
 
the Supreme Court 
endorsed the Board

s view that a 

liberal

 
broad 

discovery 
type

 
standard must apply to union information requests related 
to the evaluatio
n of grievances.  Analogizing the grievance 
procedure to the pretrial discovery phase of litigation, the Court 
quoted approvingly from the recognition in 
Moore

s Federal 
Practice
 
that 

it must be borne in mind that the standard for 
determining relevancy at
 
a discovery examination is not as well 
defined as at the trial. . . .  Since the matters in dispute between 
the parties are not as well determined at discovery examinations 
as at the trial, courts of necessity must follow a more liberal 
standard as to rel
evancy.

  
385 U.S. at 437 fn. 6, quoting 4 
Moore, 
Federal Practice
 
P26.16[1], 1175

1176 (2d ed.).  
 
The failure to provide requested relevant information is a v
i-
olation of Section 8(a)(5) of the Act.
16
  
Like a flat refusal to 
bargain, 

[t]he refusal of an 
employer to provide a bargaining 
agent with information relevant to the Union

s task of repr
e-
senting its constituency is a per se violation of the Act

 
without 
regard to the employer

s subjective good or bad faith.  
Brooklyn 
Union Gas Co.
, 220 NLRB 189, 19
1 (1975); 
Procter & Gamble 
Mfg. Co.
, 237 NLRB 747, 751 (1978), enfd. 603 F.2d 1310 (8th 
Cir. 1979).
 
Here
,
 
the parties stipulate that the requested Witness Names 
and Witness Statements are presumptively relevant so there is 
no dispute on relevance grounds. 
(R
.
 
Br. at 20.)  I further find 
that the presumption has not been rebutted.
 
C.
 
Confidentiality
 
Respondent asserts a confidentiality interest in protecting 
from disclosure the Witness Names and the Witness Stat
e-
ments. 
 
1. T
he 
w
itness 
n
ames
 
Even if requested
 
information is relevant, however, in certain 
instances a party may assert a confidentiality defense to the 
demand for information.  In two recent cases
,
 
the Board has 
                                        
        
 
16
 
In addition, an employer

s violation of Sec. 8(a)(5) of the Act is a 
derivative violation of Sec. 8(a)(1)
 
of the Act.  
Tennessee Coach Co.
, 
115 NLRB 677, 679, enfd. 237 F.2d 907 (6th Cir. 1956).  See 
ABF 
Freight System
, 325 NLRB 546 fn. 3 (1998). 
 
 514
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
summarized the requirements of this defense.  In 
Postal Se
r-
vice
, 356 NLRB 
483
, 
486
 
(2011
), the Board e
x
plained:
 
 
A party asserting a confidentiality defense must prove a legi
t-
imate and substantial confidentiality interest in the info
r-
mation withheld.  
Pennsylvania Power Co.
, 301 NLRB 1104, 
1105 (1991).  Confidential information is limited to 
a few 
general categories that would reveal, contrary to promises or 
reasonable expectations, highly personal information.  
Detroit 
Newspaper Agency
, 317 NLRB 1071, 1073 (1995).  Such 
confidential information may include 

individual medical 
records or psych
ological test results; that which would reveal 
substantial proprietary information, such as trade secrets; that 
which could reasonably be expected to lead to harassment or 
retaliation, such as the identity of witnesses; and that which is 
traditionally priv
ileged, such as memoranda prepared for 
pending lawsuits.

  
Id.  
 
 
In 
A

1 Door & Building Solutions
, 356 NLRB 
801
, 
803
 
(2011), the Board stated:
 
 
In considering union requests for relevant but assertedly co
n-
fidential information, the Board balances the unio
n

s need for 
the information against any 

legitimate and substantial

 
co
n-
fidentiality interests established by the employer.  See 
Detroit 
Edison Co. v. NLRB
, 440 U.S. 301 (1979) [parallel citations 
omitted].  The party asserting confidentiality has the bur
den of 
proving that such interests exist and that they outweigh its 
bargaining partner

s need for the information.  See 
Jackso
n-
ville Area Assn. for Retarded Citizens
, 316 NLRB 338, 340 
(1995).  Further, a party refusing to supply information on 
confidentia
lity grounds has a duty to seek an accommodation.  
Pennsylvania Power Co.
, 301 NLRB 1104, 1105 (1991) 
(footnotes omitted).
 
 
In 
Detroit Newspaper Agency, 
440 U.S. 301, the Board was 
clear that information accorded confidential status 

is limited to 
a few ge
neral categories

 
as described above.  In that case the 
Board rejected the employer

s claim of a legitimate confident
i-
ality interest in an internal safety audit report because it 

falls 
outside these general categories.

  
 
More to the instant case, the Boa
rd held in 
Transport of New 
Jersey
, 233 NLRB 694 (1977), that an employer

s refusal to 
comply with a union

s request for the names and addresses of 
passenger
-
witnesses to a bus accident, in the context of the 
employer

s determination that the driver was at
 
fault, violated 
Section 8(a)(5) and (1). And, in 
Anheiser
-
Busch, Inc.
, 237 
NLRB 982 (1978), citing 
Transport of New Jersey
, the Board 
offered the following dictum:
 
 
An employer does have a duty to furnish a union, upon r
e-
quest, the names of witnesses to a
n incident for which an e
m-
ployee was disciplined. 
 
 
Id. at 984 fn. 5.
17
 
See also 
Fairmont Hotel Co
., 304 NLRB 
746
 
(1991)
 
(Board affirmed ALJ decision finding Respondent vi
o-
lated Sec
.
 
8(a)(5) and (1) by, among other things, failing to 
                                        
        
 
17
 
Contrary to Charging Party

s assertion that this footnote was the 
holding in 
Anheiser Busch
, it is simply dict
um.
 
See CP Br. 1.
 
disclose the identitie
s of the employee
-
witnesses for some 3 
months after the union first requested them.)
 
Notwithstanding this approach, the Board has held, in refe
r-
ence to the 
Detroit Newspaper Agency
 
formulation, that 

this 
description of confidential information is not inte
nded to be 
exhaustive.

  
Northern
 
Indiana Public Service, Co
., 347 NLRB 
210 (2006) (
NIPSCO).
  
Rather the Board has 

considered 
whether the information was sensitive or confidential within the 
factual context of each case.

 
Id.  In particular, the Board has
 
recognized, at least in some contexts, the existence of a valid 
confidentiality interest for employees

 
reporting to management 
on the misconduct of other employees.  The recognition of a 
confidentiality interest in the identity of informants turns on 
som
e combination of the importance of encouraging employees 
to report the issue to management in terms of employee or pu
b-
lic safety, the illegality of and/or threat posed by the underlying 
conduct, the potential involvement of illegal drugs, and co
n-
cerns abou
t physical or other retaliation against the informants.  
Pennsylvania Power & Light Co.
, 301 NLRB 1104, 1107 
(1991) (legitimate interest in keeping names of informants co
n-
fidential where employer was engaged in investigation of cri
m-
inal drug activity with 
potential for harassment of informants); 
Mobil Oil Corp.
,
 
303 NLRB 780, 780

781 (1991); 
 
s
ee 
Metr
o-
politan Edison Co.
, 330 NLRB 107, 107

108 (1999) (assuming 
legitimate interest in confidentiality of informants

 
names 
providing information on workplace thef
t).
 
In this case, the information sought to be protected is not 
highly personal, proprietary, or traditionally privileged.  And 
there is no credible record evidence of fear by employees of 
retaliation or physical threat from Bariuad or the Union if they 
we
re identified. See 
Metropolitan
 
Edison
, 330 NLRB at 108 
(While it 

would be naïve to deny any latent possibility of reta
l-
iation against informants whose information leads to an inve
s-
tigation and discharge of an employee, . . . this case pre
sents 
no 
more th
an just that

a possibility.  There is nothing in this re
c-
ord to indicate a likelihood or real risk of retaliation or vi
o-
lence.

).  Moreover, I find that Respondent maintains a blanket 
policy of keeping 
all
 
witness names confidential regardless of 
need or s
ubject matter.  
 
For the same reasons articulated by my colleague, Admini
s-
trative Law Judge David L. Goldman, in his decision styled 
Alcan Rolled Products

Ravenswood, LLC
, affirmed by the 
Board 
a
t 358 NLRB 
37
 
(2012), I also reject any suggestion that 
the m
ere desire to ensure that employees talk more freely to 
management somehow establishes a legitimate confidential
i
ty 
interest.  Similarly, I reject the suggestion that a confidentia
l
ity 
interest is established 
in the identities of employees and their 
job ti
tles 
by Director Tobin

s assurances to employees that their 
discussions with her

on nearly any subject

are conf
i
dential 
should they want them to be. See 
Alcan Rolled Pro
d
ucts
, 358 
NLRB 
37
, 
43
 
fn 10. 
 
Furthermore, I reject Respondent

s argument that the Uni
on 
could easily have discovered the names and job titles of the 
witnesses to Bariuad

s incident in June by simply viewing the 

monthly

 
employee work schedule postings at Respondent. 
(See R
.
 
Br. 7, 20.) Contrary to Respondent

s assertions, work 
schedules w
ere not posted for a month but, instead, are posted 
for no longer than 
2
 
weeks and when the 
2
 
weeks expired
, 
they 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
515
 
 
were pulled and replaced by a
 
new 2
-
week schedule. (Tr. 92

93.) Besides supporting the fact that the Witness Names were 
not confidential becau
se they were posted, the postings may or 
may not have included employee job titles.
 
 
It is unreasonable 
to expect the Union to be immediately aware of the temporary 
postings and to anticipate Respondent

s eventual refusal to 
produce the Witness Names befor
e its initial June 17 refusal 
response.
 
 
Moreover, because various witnesses denied to the 
Union

s inquiry that they prepared witness statements, it is 
reasonable for the Union to look to Respondent to supply the 
names as the statements could have come jus
t as well from 
unidentified residents at the facility. 
 
More importantly, there is 
no duty on the Union to obtain the requested information on its 
own just because it had the fleeting ability to do so.
 
 
Instead, a 
union

s ability to obtain requested inform
ation elsewhere does 
not excuse an employer

s obligation to provide the requested 
information. 
 
King Soopers, Inc
., 
344 NLRB 842, 845 (2005). 
 
Also, I reject Respondent

s argument that the issue related to 
production of the Witness Names has become moot by
 
the 
ide
n
tifying testimony in the course of trial in this matter more 
than a half year after the Union first requested them.
18
 
 
While there may be a significant and legitimate interest in 
Respondent encouraging employees to report other employees 
who may b
e acting in ways that endanger themselves, their co
-
employees, or the facility as, for example, where an intensive 
care nurse is found asleep while the sole caregiver of the unit, 
there is no credible evidence in this case that Bariuad enda
n-
gered anyone. 
 
In fact, Hutton, his supervisor at the time, co
n-
vincingly opined that Bariuad

s alleged misconduct did not 
pose a danger to any
one
 
given the excess staffing during th
e 
night in question.  (See Tr. 68

69.
)
 
 
Therefore the specific facts 
and circumstances her
e are distinguishable from the facts in the 
cases cited by Respondent such as the 
Pennsylvania Power, 
301 NLRB 1104 (1991), 
Alcan Rolled Products, 
supra,
 
and 
NIPSCO
, 347 NLRB 210 (2006)
,
19
 
cases with facts involving 
unsafe conduct and concerns of substance
 
abuse at a nuclear 
power plant and criminal conduct not present in this case.  
Moreover, this case does not present credible evidence of any 
fear of safety or concern of retribution. 
 
Respondent has not 
proven any 

clear and present danger

 
of harassment.
 
 
See 
D
i-
amond Walnut Growers
, 312 NLRB 61 (1993), enf
d.
 
53 F.3d 
1085 (9
th
 
Cir. 1995). 
 
See also 
Page Litho, Inc
., 311 NLRB 881 
(1993) (Ordering disclosure of striker replacement information 
reaffirming 

clear and present danger

 
test, and finding that 
empl
oyer

s alleged fear of harassment was no longer reason
a-
ble nearly 4 months after strike ended and last reported inc
i-
dents of harassment had occurred
.
). 
 
Finally, there is no cred
i-
ble evidence that the witnesses requested anonymity or that 
Respondent ever p
romised confidentiality as to the 
identities 
and job titles
 
of the witnesses who prepared statements.  
 
                                        
        
 
18
 
Belated compliance does not exonerate. 
Interstate Food Pr
o-
cessing
, 283 NLRB 303, 306 (1987).
 
 
19
 
In 
NIPSCO
, the 
names
 
of the interviewee witnesses were freely 
produced by the employer and the dispute in that case was over the 
productio
n of interview notes taken by the
 
employer in the course of its 
investigation of an employee

s threatening conduct.
 
 
Given the specific facts in this case, and the Board prec
e-
dent, I find that the Respondent has not proven a legitimate and 
substantial interest in prese
rving the confidentiality of the 
names and job titles of the employees who complained to ma
n-
agement about their perception of Bariuad

s alleged misconduct 
which did not involve unsafe conduct, criminal activity, threats 
or harassment. 
 
Because I find there
 
is no legitimacy of the 
Respondent

s claimed confidentiality interest in the employees

 
names and job titles, I further find that the requested names and 
job titles must be produced and that no accommodation in its 
place is necessary.
 
 
I therefore conclud
e that the Respondent 
violated Section 8(a)(5) and (1) by refusing to provide to the 
Union the names and job titles of the informants against Arturo 
Bariuad.  
 
2. 
The 
w
itness 
s
tatements 
 
We turn now to the Witness Statements requested by the U
n-
ion in this 
case.
 
 
As with the Witness Names, I find there is no 
dispute that the Witness Statements are relevant to the Union

s 
processing of Bariuad

s grievance. 
 
Once again, the issue is 
whether the Witness Statements are to be produced or are they 
protected on con
fidentiality or privilege grounds.  
 
As stated above, generalized contentions that information is 
confidential or privileged because of business needs are usually 
rejected and the party asserting confidentiality has the burden 
of proof.
 
 
Aluminum Ore Co. v
. NLRB
, 131 F.2d 485 (7
th
 
Cir. 
1942); 
Postal Service
, 289 NLRB 942 (1988), enf
d.
 
888 F.2d 
1568 (11
th
 
Cir. 1989). 
 
Information prepared in anticipation of 
litigation may be confidential. 
 
Central Telephone
, 343 NLRB 
987
 
(2004).
 
 
In 
New Jersey Bell Telephone
 
Co
., 300 NLRB 42 
(1990), enf
d.
 
936 F.2d 144 (3d Cir. 1991), the Board reaffirmed 
but found inapposite its rule of 
Anheiser
-
Busch, Inc
., 237 
NLRB 982 (1978), that an employer need not furnish the union 
with witness statements for grievance proceedings. Id.
 
at 43.
 
The Board in 
Anheiser Busch
, 237 NLRB 982, 984

9
85 
(1978), held, after discussing some of the specific facts present 
in the case:
 
 
In any event, without regard to the particular facts of this case, 
we hold that the 

general obligation

 
to honor req
uests for i
n-
formation, as set forth in [
NLRB v.
]
 
Acme 
[
Industrial Co.
, 385 
U.S. 432 (1967)] and related cases, does not encompass the 
duty to furnish witness statements themselves. 
 
 
The Board in 
Anheiser
-
Busch
 
went out of its way to say that 
the privilege
 
rule it was creating was not fact
-
driven and the 
Board did not distinguish between witness statements that are 
produced under a blanket policy of confidentiality with no ev
i-
dence of intimidation or harassment present and those witness 
statements prepared 
in an environment of employee intimid
a-
tion, harassment, or cases involving issues of public or emplo
y-
ee safety, drug abuse, or dangerous working conditions. See
,
 
i.e., 
Fleming Companies, Inc
., 232 NLRB 1082, 1088

10
90 
(2000)
 
(
c
oncurring opinion).
 
The 
Gener
al Counsel concedes that as for the witness stat
e-
ments provided by CNA Burns and the unnamed LVN charge 
nurse, Respondent

s Witness Statements were properly wit
h-
held pursuant to the rule of law under the 
Anheiser
-
Busch
 
case, 
which generally privileges Resp
ondent from disclosing them to 
 516
 
                 
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
the Union. (GC Br. 12.) First of all, I also find that Hutton

s 
witness statement also falls under the 
Anheiser
-
Bush
 
case rule 
as Hutton believed that her witness statement would remain 
confidential under Respondent

s blanket
 
policy that all witness 
statements would remain confidential and would not be pr
o-
duced in response to a relevant information request. 
 
In add
i-
tion, the Board, in 
Anheiser Busch
, did not distinguish between 
witness statements provided by employees or super
visors, so I 
do not agree with Acting General Counsel

s argument that Hu
t-
ton

s and the unidentified LVN charge nurse

s witness stat
e-
ments should be produced due to their supervisory roles.  
 
Secondly, as to the Witness Statements, the General Counsel 
conte
nds that the rule of privilege against producing witness 
statements set forth in 
Anheiser
-
Busch
 
is
 
somehow 

arcane

 
or 
has become outdated, and should be overturned by me and 
replaced with the balancing of interests test from 
Detroit Ed
i-
son
 
referenced in 
s
ection 
C,1,
 
above. 
 
Any arguments regarding 
the legal integrity of Board precedent, however, are properly 
addressed to the Board. 
 
Because the 
four
 
Witness Statements 
at issue were submitted by the employee writers with expect
a-
tions of confidentiality, app
lying 
Anheiser
-
Busch
, 
I find that 
Respondent

s refusal to produce these Witness Statements does 
not violate Section 8(a)(1) and (5). 
 
I therefore recommend 
dismissal of 
p
aragraphs 7 and 8 of the complaint as to the r
e-
quests for information concerning the W
itness Statements.
 
Finally, Acting General Counsel argues that even if R
e-
spondent is privileged from disclosing the Witness Statements 
to the Union, 

an employer must still provide a union with a 
summary of witness statements.

 
(GC Br. 22.) While conceding
 
that Respondent offered to supply the Union these summaries, 
Acting General Counsel argues that Respondent 

failed to fu
l-
fill that offer

 
and has violated Section 8(a)(5) and (1) of the 
Act by such failure. (Id.) 
 
I find that Respondent did, in fact, offe
r to bargain with the 
Union by offering to produce the witness statement summaries 
to the Union.
 
 
It is undisputed that the Union never responded 
in an accepting manner or accepted this offer at any time.
 
 
I 
further find that the Union

s duty was to make a
n effort to ba
r-
gain with Respondent as it had done earlier and outwardly a
c-
cept the offer or submit a counterproposal rather than sitting on 
its hands and simply proceeding to trial. 
 
Even during trial, the 
Union confirmed its rejection of Respondent

s off
er to provide 
it with witne
ss statement summaries. (Tr. 36

37.)  As a result, I 
find that Respondent has not violated Section 8(a)(5) and (1) of 
the Act for not producing the witness statement summaries 
rejected by the Union. 
 
C
ONCLUSIONS OF 
L
AW
 
1.
  
Respon
dent American Baptist Homes of the West d/b/a 
Piedmont Gardens is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2.  
The Union Service Employees International Union, Uni
t-
ed Healthcare Workers
-
West is a labor or
ganization within the 
meaning of Section 2(5) of the Act.
 
3.
  
By failing and refusing to furnish the Union, in and after 
June 2011, with the names and job titles of the informants 
against Arturo Bariuad, Respondent violated Section 8(a)(5) 
and (1) of the A
ct.
 
4.
  
Respondent

s above
-
described unfair labor practice a
f-
fects commerce within the meaning of Section 2(6) and (7) of 
the Act.
 
5.
  
Unless specifically found above, Respondent engaged in 
no other unfair labor practices.
 
R
EMEDY
 
Having found that Responde
nt has engaged in, and continues 
to engage in, serious unfair labor practices within the meaning 
of Section 8(a)(1) and (5) of the Act, I shall recommend that it 
be ordered to cease and desist therefrom and to engage in ce
r-
tain affirmative acts.  As I have
 
found that Respondent has 
unlawfully failed and refused to provide the Union with the 
names and job titles of informants against Arturo Bariuad, I 
shall recommend that it be ordered to do so.  In addition, I shall 
recommend that it be ordered to post a no
tice, setting forth its 
obligations.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
20
 
ORDER
 
The Respondent, 
American Baptist Homes of the West d/b/a 
Piedmont Gardens,
 
Oakland, California, 
its of
ficers, agents, 
successors, and assigns, shall
 
1.
 
Cease and desist from
 
(a)
 
Failing and refusing to furnish the Union with the r
e-
quested names and job titles of informants against Arturo Bar
i-
uad, which information is presumptively relevant
.
 
(b)
 
In any like
 
or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2.
 
Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a)
 
Provide the Union w
ith the requested names and job titles 
of informants against Arturo Bariuad
.
 
(b)
 
Within 14 days after service by the Region, post at its f
a-
cility in Oakland, California, copies of the attached notice 
marked 

Appendix.

21
  
Copies of the notice, on forms pro
vided 
by the Regional Director for Region 32, after being signed by 
the Respondent

s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in co
n-
spicuous places including all places where notices to employees 
a
re customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, 
or covered by any other material. 
 
In addition to physical pos
t-
ing of paper notices, notices shall be distributed electronically,
 
such as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent customarily 
                                        
        
 
20
 
If no exceptions are filed as provided by Sec. 102.46 of the 
Board

s Rules and Regulations, the findings, conclusions, and reco
m-
mended O
rder shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes
.
 
21
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading
 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

 
  
 
 
 
 
PIEDMONT GARDENS 
 
 
 
 
 
517
 
 
communicates with its employees by such means.
 
 
In the event 
that, during the pendency of these proceedings, the Respondent 
has gone
 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since June 17, 201
0
.
 
(c) 
Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply
.
 
(d)
 
Within 14 days of the da
te of this order, the Respondent 
will hold a meeting or meetings, scheduled to ensure the widest 
possible attendance, at which the attached notice will be publi
c-
ly read by the responsible corporate executive, Gayle Reynolds, 
executive director, in the pres
ence of a Board agent, or at R
e-
spondent

s option, by a Board agent in Reynolds

 
presence. 
This remedy is appropriate here because the Respondent

s vi
o-
lations of the Act are a repeat of another failure to produce 
information and 
are 
sufficiently serious tha
t reading of the n
o-
tice will be necessary to enable employees to exercise their 
Section 7 rights free of coercion. 
 
See 
Homer D. Bronson Co
., 
349 NLRB 512, 515

516 (2007), enfd. mem. 273 Fed.
 
Appx. 
32 (2d Cir. 2008).
 
I
T IS FURTHER O
RDERED
 
that the complain
t is dismissed ins
o-
far as it alleges violations of the Act not specifically found.
 
 
 
